Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 1 of 83

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

ANDY YU, derivatively on behalf of OPKO
HEALTH, INC.,

Plaintiff, Case No.

VS.

PHILLIP FROST, ADAM LOGAL, JUAN F. DEMAND FOR JURY TRIAL
RODRIGUEZ, JANE H. HSIAO, STEVEN
RUBIN, ROBERT A. BARON, THOMAS E.
BEIER, DMITRY KOLOSOV, RICHARD M.
KRASNO, RICHARD A. LERNER, JOHN A.
PAGANELLI, RICHARD C. PFENNIGER,
ALICE LlN-TSING YU, and FROST GAMMA
INVESTMENTS TRUST,

Defendants,
and
OPKO HEALTH, INC.,

Nominal Defendant.

 

 

VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

INTRODUCTION

Plaintiff Andy Yu (“Plaintiff’), by his undersigned attorneys, derivatively and on behalf of
Nominal Defendant OPKO Health, lnc. (“OPKO” or the “Company”), files this Verified
Shareholder Derivative Complaint against lndividual Defendants Phillip Frost, Adam Logal, Juan
F. Rodriguez, Jane H. Hsiao, Steven Rubin, Robert A. Baron, Thomas E. Beier, Dmitry Kolosov,
Richard M. Krasno, Richard A. Lerner, John A. Paganelli, Richard C. Pfenniger, Alice Lin-Tsing
Yu (collectively, the “Individual Defendants”), and Frost Gamma Investments Trust (“FGIT,” and
together with OPKO and the lndividual Defendants, the “Defendants”) for breaches of their

fiduciary duties as controlling shareholder, directors and/or officers of OPKO, unjust enriclnnent,

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 2 of 83

and violations of Section l4(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As
for his complaint against the lndividual Defendants, Plaintiff alleges the following based upon
personal knowledge as to himself and his own acts, and information and belief as to all other
matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys,
which included, among other things, a review of the Defendants’ public documents, conference
calls and announcements made by Defendants, United States Securities and Exchange
Commission (“SEC”) filings, wire and press releases published by and regarding OPKO, legal
filings, news reports, securities analysts’ reports and advisories about the Company, and
information readily obtainable on the lnternet. Plaintiff believes that substantial evidentiary
support will exist for the allegations set forth herein after a reasonable opportunity for discovery. /

NATURE OF THE ACTION

l. This is a shareholder derivative action that seeks to remedy wrongdoing committed
by OPKO’s directors, officers, and'controlling shareholder starting on September 26, 2013 and
continuing through the present (the “Relevant Period”).

2. OPKO is a healthcare company that invests in and acquires other healthcare
companies, in addition to developing its own products. As stated by Oracle Partners’ Larry
Feinberg, Defendant Philip Frost, OPKO’s Chief Executive Officer and Chairman, “views OPKO
as his holding company. lt is his Berkshire Hathaway of health care.”l

3. During the Relevant Period, Defendant Frost coordinated with FGIT and a number

of individuals not named herein to orchestrate pump-and-dump schemes involving at least two

microcap companies

 

’ Matt Schifrin, Meet Miamz` ’s Renaissance Billionaire, FORBES (Jan. 24, 2017),
https://www. forbes.com/sites/schifrin/ZO l 7/0 l /O3/meet-miamis-renaissance-billionaire/#b475 l 7f7306b.

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 3 of 83

4. Defendant Frost, along with a group of other individual and institutional investors
(the “Frost Conspirators”), acquired interests in small companies and where those companies were
not already public, merged them into shell companies controlled by the Frost Conspirators. The
Frost Conspirators then commissioned stock promoters to write positive articles and engaged in
manipulative trading which raised the price of those companies’ shares. The Frost Conspirators
then sold their shares in a coordinated fashion, thereby enriching themselves at the expense of
other investors The Frost Conspirators failed to disclose that they were operating as a group, or
that they were not passive investors. The misconduct alleged in this paragraph is referred to
collectively herein as the “Pump & Dump Misconduct.”

5. The Pump & Dump Misconduct was revealed on September 7, 2018, when the SEC
filed a complaint against Defendants Frost, OPKO, FGIT and a number of other individual and
entity defendants The SEC issued a press release the same day announcing the filing of the
complaint

6. On this news, the price of OPKO stock dropped $l.Ol per share, or 18%, from the
previous day’s closing price, trading at $4.58 per share at 2:34 PM EDT on September 7, 2018,
when NASDAQ halted trading of OPKO shares.

7. The suspension was lifted on September l4, 2018. Upon the resumption of trading,
the price of OPKO shares fell an additional $0.68, or approximately 15%, closing at $3.9() on
September l4, 2018.

8. During the Relevant Period, FGIT and the lndividual Defendants breached their
fiduciary duties by causing the Company to fail to maintain internal controls.

9. Also during the Relevant Period, the lndividual Defendants and FGIT personally

made and/or caused the Company to make a series of materially false and misleading statements

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 4 of 83

regarding the Company’s business, operations, prospects and legal compliance. Specifically, the
lndividual Defendants and FGIT willfully or recklessly made and/or caused the Company to make
false and misleading statements that failed to disclose that: (l) OPKO, Defendant Frost, FGIT, and
a number of other individuals and entities were engaged in the Pump & Dump Misconduct; (2) as
a result of the foregoing, OPKO Would be subject to regulatory scrutiny from government
agencies, including the SEC, and its shares would be suspended from trading; (3) the Company
failed to maintain internal controls; and (4) as a result of the foregoing, the Company’s public
statements were materially false and misleading at all relevant times.

lO. FGIT and the lndividual Defendants failed to correct and/or caused the Company
to fail to correct these false and misleading statements and omissions of material fact, rendering
them personally liable to the Company for breaching their fiduciary duties.

ll. In light of FGIT and the lndividual Defendants’ misconduct, which has Subjected
OPKO, its Chief Executive Officer (“CEO”), and FGIT to an action alleging violations of the
securities laws brought by the SEC pending in the United States District Court for the Southem
District of New York (the “SEC Action”); the Company, its CEO, its Chief Financial Officer
(“CFO”), and its former CFO to being defendants in a federal securities fraud class action lawsuit
pending in the United States District _Court for the District of New Jersey and two federal securities
fraud class action lawsuits pending in this District, and the Company and its CEO to being
defendants in a federal securities fraud class action lawsuit pending in the United States District
Court for the Southem District of New York (the “Securities Class Actions”); the need to undertake
internal investigations, and losses due to the unjust enrichment of FGIT and the lndividual
Defendants who were improperly over-compensated by the Company and who benefitted from the

wrongdoing alleged herein, the Company will have to expend many millions of dollars.

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 5 of 83

l2. The lndividual Defendants’ misconduct also subjected OPKO and its CEO to a pro
se action in the United States District Court for the District of Minnesota for fraud and tortious
interference with prospective business advantage (the “Pro Se Action”). On July ll, 2018, the
Honorable Magistrate Judge Becky R. Thorson issued a Report and Recommendation
recommending, among other things, that the Pro Se Action be dismissed without prejudice for lack
of personal jurisdiction over the defendants On September 13, 2018, the Honorable Judge
Wilhelmina M. Wright adopted Magistrate Judge Thorson’s Report and Recommendation,
dismissing the Pro Se Action.

13. The Company has been substantially damaged as a result of FGIT and the
lndividual Defendants’ knowing or highly reckless breaches of fiduciary duty and other
misconduct

14. In light of the breaches of fiduciary duty engaged in by the lndividual Defendants,
most of whom are the Company’s current directors, their collective engagement in fraud, the
substantial likelihood of the directors’ liability in this derivative action, the substantial likelihood
of FGIT, the CEO and Company’s liability in theSEC Action, the substantial likelihood of the
CEO, CFO, and former CFO’s liability in the Securities Class Actions, their being beholden to \
each other, their longstanding business and personal relationships with each other, and their not
being disinterested or independent directors, a majority of the OPKO Board of Directors (the
“Board”) cannot consider a demand to commence litigation against themselves on behalf of the
Company with the requisite level of disinterestedness and independence

JURISDICTION AND VENUE
15. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section l4(a) of the Exchange Act, 15 U.S.C. §

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 6 of 83

78n(a)(l) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240. l4a-9, and raise a federal question
pertaining to the claims made in the Securities Class Actions based on violations of the Exchange
Act.

16. This Court has supplemental jurisdiction over Plaintiff` s state law claims pursuant
to 28 U.S.C. § l367(a).

l7. Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and
lndividual Defendants are citizens of different states and the amount in controversy exceeds the
sum or value of $75,000, exclusive of interest and costS.

18. This derivative action is not a collusive action to confer jurisdiction on a court of
the United States that it would not otherwise have.

19. The Court has personal jurisdiction over each of the Defendants because each
Defendant is either a corporation conducting business and maintaining operations in this District,
or he or she is an individual who has minimum contacts with this District to justify the exercise of
jurisdiction over them.

20. Venue is proper in this District because OPKO is headquartered in this District. ln
addition, the Defendants have conducted business in this District, and Defendants’ actions have
had an effect in this District.

PARTIES

Plaintiff

21. Plaintiff is a current shareholder of OPKO. Plaintiff has continuously held OPKO

common stock at all relevant times. Plaintiff is a citizen of New York.

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 7 of 83

Nominal Defendant OPKO

22. OPKO is a Delaware corporation with its principal executive offices at 4400
Biscayne Blvd., Miami, Florida 33137. OPKO’s shares trade on the NASDAQ under the ticker
symbol “OPK.”

Defendant Frost Gamma lnvestments Trust

23. The Frost Gamma lnvestments Trust (“FGIT”) is a Florida trust, formed in or
around 2002. According to the Company’s Schedule l4A filed with the SEC on April 30, 2018
(the “2018 Proxy Statement”), as of April 18, 2018, Defendant FGIT beneficially owned
189,325,505 shares of the Company’s common stock, which represented 33.54% of outstanding
shares on that date.2 Given that the price per share of the Company’s common stock at the close
of trading on April 18, 2018 was $3.22, FGIT owned approximately $609.6 million worth of
OPKO stock.

24. FGIT is also a named Defendant in the SEC Action. The 2018 Proxy Statement
explains that Defendant Frost controls FGIT:

Frost Gamma lnvestments T rust (the “Gamma Trust”), a trust controlled by Dr.

Phillip Frost, our Chairman of the Board and Chief Executive Officer, Dr. Jane H.

Hsiao, our Vice Chairman and Chief Technical Officer, and Steven D. Rubin, our

Executive Vice President ~ Administration and a member of our Board, are each

members of The Frost Group, LLC (the “Frost Group”),. an entity which

beneficially owns approximately 3.59% of our common stock as of April 18, 2018.

Furthermore, the Gamma Trust beneficially owns approximately 33.54% of our
common stock as of April 18, 2018.

(Emphasis added.)

 

2 Includes a convertible note which is convertible into 5,000,000 shares of common stock. Also includes
20,091,062 shares of common stock held by The Frost Group, LLC, of which FGIT is a principal member. FGIT
disclaims beneficial ownership of the common stock held by The Frost Group, LLC. FGIT has sole voting and
dispositive power over 169,234,443 shares of the Company’s common stock and shared voting and dispositive
power over 20,091,062 shares of the Company’s common Stock.

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 8 of 83

Defendant Frost

25. Defendant Dr. Phillip Frost (“Frost”) has served as the Company’s CEO and
Chairman since 2007. According to the 2018 Proxy Statement, as of April 18, 2018, Defendant
Frost beneficially owned 196,624,883 shares of the Company’s common stock, which represented
34.76% of outstanding shares on that date.3 Given that the price per share of the Company’s
common stock at the close of trading on April 18, 2018 was $3.22, Frost owned at least $633.1
million worth of OPKO common stock.

26. For the fiscal year ended December 31, 2016, Defendant Frost received $3,060,600
in compensation from the Company. This included $960,000 in salary, $2,090,000 in option
awards, and 310,600 in all other compensation For the fiscal year ended December 31, 2017,.
Defendant Frost received $970,800 in compensation from the Company. This included $960,000
in salary, and $lO,800 in all other compensation

27. The Company’s 2018 Proxy Statement stated the following about Defendant Frost:

Phillip Frost, M.D.4 Dr. Frost has been the Chief Executive Officer of the

Company and Chairman of the Board Since March 2007. Dr. Frost was named

Chairman of the Board of Ladenburg Thalmann Financial Services lnc.

(“Ladenburg Thalmann”) (NYSE American:LTS), an investment banking, asset
management and securities brokerage firm providing services through its principal

 

3 lncludes 164,234,443 shares of` common stock and a convertible note, which is convertible into 5,000,000 shares of
common stock, held by FGIT. lt also includes options to purchase 1,175,000 shares of common stock exercisable
within 60 days of April 18, 2018 held by Defendant Frost. Defendant Frost is the trustee and Frost Gamma Limited
Partnership is the sole and exclusive beneficiary of FGIT, Defendant Frost is one of two limited partners of Frost
Gamma Limited Partnership The general partner of Frost Gamma Limited Partnership is Frost Gamma Inc. and the
sole stockholder of Frost Gamma, lnc. is Frost-Nevada Corporation. Defendant Frost is also the sole stockholder of
Frost-Nevada Corporation. The number of shares included above also includes 3,055,427 shares of common stock
owned directly by Frost Nevada lnvestments Trust, of which the Defendant Frost is the trustee and Frost-Nevada, L.P.
is the sole and exclusive beneficiary. Defendant Frost is one of five limited partners of Frost-Nevada, L.P. and the
sole shareholder of Frost-Nevada Corporation, the sole general partner of Frost-Nevada, L.P. The number of shares
included above also includes 20,091,062 shares of common stock owned directly by The Frost Group, LLC. FGIT is
a principal member of The Frost Group, LLC. Defendant Frost and FGIT disclaim beneficial ownership of these shares
of common stock. Does not include 2,851,830 shares of Common Stock held by the Phillip and Patricia Frost
Philanthropic Foundation, Inc., of which Defendant Frost is one of three directors. Phillip Frost, M.D. has sole voting
and dispositive power over 176,533,821 shares of the Company’s common stock and shared voting and dispositive '
power over 20,091,062 shares of the Company’s common stock.
4 Emphasis in original unless otherwise noted throughout

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 9 of 83

operating subsidiary, Ladenburg Thalmann & Co. lnc., in July 2006 and has been
a director of Ladenburg Thalmann from 2001 until 2002 and again since 2004. Dr.
Frost serves as a director for Castle Brands (NYSE American:ROX), a developer
and marketer of premium brand spirits, and Cocrystal Pharma, lnc. (NASDAQ
GM:COCP), a publicly traded biotechnology company developing new treatments
for viral diseases He serves as a member of the Board of Trustees of the University
of Miami, the Skolkovo Foundation Scientific Advisory Council in Russia, the
Shanghai Institute for Advanced Immunochemical Studies in China, and The
Florida Council of 100 and as a Trustee of each of the Miami Jewish Home for the
Aged and the Mount Sinai Medical Center. He serves as Chairman of Temple
Emanu-El, Governor of Tel Aviv University and is a member of the Executive
Committee of The Phillip and Patricia Frost Museum of Science. Dr. Frost served
as a director of Teva Pharmaceutical Industries, Limited, or Teva (NYSE:TEVA)
from January 2006 until February 2015 and had served as Chairman of the Board
of Teva from March 2010 until December 2014 and as Vice Chairman from January
2006 until March 2010. Dr. Frost previously served as Vice Chairman of Cogint,
lnc., and as a director for Sevion Therapeutics, lnc. prior to its merger with Eloxx
Pharmaceuticals, Inc., SafeStitch Medical lnc. prior to its merger with
TransEnterix, Inc., and PROLOR Biotech, lnc. prior to its acquisition by the
Company in August 2013, and as Govemor and Co-Vice Chairman of the American
Stock Exchange (now NYSE American). Dr. Frost had served as Chairman of the
Board of Directors and Chief Executive Officer of IVAX Corporation (“IVAX”)
from 1987 until its acquisition by Teva in January 2006. Dr. Frost was Chairman
of the Board of Directors of Key Pharmaceuticals, lnc. from 1972 until the
acquisition of Key Pharmaceuticals, lnc. by Schering Plough Corporation in 1986.

Dr. Frost has successfully founded several pharmaceutical companies and overseen
the development and commercialization of a multitude of pharmaceutical products
This combined with his experience as a physician and chairman and/or chief
executive officer of large pharmaceutical companies has given him insight into
virtually every facet of the pharmaceutical business and drug development and
commercialization process He is a demonstrated leader with keen business
understanding and is uniquely positioned to help guide our Company through its
transition from a development stage company into a successful, multinational
biopharmaceutical and diagnostics company.

28 . Defendant Frost is a citizen of Florida.
Defendant Logal
29. Defendant Adam Logal (“Logal”) has served as the Company’s CFO since 2014.

According to the 2018 Proxy Statement, as of April 18, 2018, Defendant Logal beneficially owned

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 10 of 83

1,052,358 shares of the Company’s common stock.5 Given that the price per share of the
Company’s common stock at the close of trading on April 18, 2018 was $3.22, Logal owned
approximately $3.4 million worth of OPKO stock.

30. For the fiscal year ended December 31, 2016, Defendant Logal received $ l ,655,600
in compensation from the Company. This included $600,000 in salary, $1,045,000 in option
awards, and $10,600 in all other compensation For the fiscal year ended December 31, 2017,
Defendant Logal received $610,800 in compensation from the Company. This included $600,000
in salary, and 810,800 in all other compensation

31. During the period of time when the Company materially misstated information to
the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Logal made the following purchases of Company stock:

 

 

 

 

 

 

 

Date Number of Shares Price Cost
September 14, 2015 1,000 $ 9.95 $ 9,948
Segember 15, 2017 1,500 $ 6.03 $ 9,045
March 13, 2018 2,065 $ 3.40 $ 8,415

 

 

 

During the period of time when the Company materially misstated information to the investing
public to keep the stock price inflated, and before the scheme was exposed, Defendant Logal made

the following sales of Company stock:

 

 

 

 

 

 

 

 

 

 

Date Number of Shares Price Proceeds
March 14, 2017 112,975 $ 8.07 $ 911,674
March 13, 2015 24 $ 14.56 $ 349
March 13, 2015 576 $ 14,61 $ 8,415
March13, 2015 500 $ 14.62 $ 7,308
March 13, 2015 38,888 $ 14.64 $ 569,320
March 13, 2015 1,500 $ 14.65 $ 21,968

 

 

 

 

10

5 Includes options to acquire 887,500 shares of common stock exercisable within 60 days of April 18, 2018.

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 11 of 83

Thus, in total, before the fraud was exposed, he sold 154,463 Company shares on inside
information, for which he received over $l.5 million. Accounting for the cost of his stock
purchases, Defendant Logal received a net of over $1.49 million during the Relevant Period as a
result of his trading in Company stock. His insider sales made with knowledge of material non-
public information before the material misstatements and omissions were exposed demonstrate his
motive in facilitating and participating in the scheme.

32. The Company’S 2018 Proxy Statement stated the following about Defendant Logal:

Adam Logal. Mr. Logal has served as OPKO’s Sr. Vice President and Chief
Financial Officer since March 2014, Vice President of Finance, Chief Accounting
Officer and Treasurer from July 2012 until March 2014, and Director of Finance,
Chief Accounting Officer and Treasurer from March 2007 until July 2012. He
currently serves on the board of directors of VBI Vaccines, lnc. (NASDAQ:VBIV),
a commercial-stage biopharmaceutical company which develops, produces and
markets next generation of vaccines to address unmet needs in infectious disease
and immuno-oncology and as a director of Xenetics Biosciences, Inc. (NASDAQ
CM:XBIO), a clinical-stage biopharmaceutical company focused on discovery,
research and development of next-generation biologic drugs and novel orphan
oncology therapeutics. From 2002 to 2007, Mr. Logal served in senior management
of Nabi Biopharmaceuticals, a publicly traded, biopharmaceutical company
engaged in the development and commercialization of proprietary products Mr.
Logal held various positions of increasing responsibility at Nabi
Biopharmaceuticals, last serving as Senior Director of Accounting and Reporting.

33. Defendant Logal is a citizen of Florida.

Defendant Rodriguez

34. Defendant Juan F. Rodriguez (“Rodriguez”) served as the Company’s CFO from
2012 to April l, 2014.

35. The Company’s Form lO-K/A filed on April 29, 2013 stated the following about
Defendant Rodriguez:

Juan F. Rodriguez. Mr. Rodriguez has served as our Senior Vice President and

Chief Financial Officer since July 2012. Mr. Rodriguez served as a consultant to

Cognitec Systems, GmbH, a German software developer, from 2007 to 2012.
Mr. Rodriguez currently serves as the Chairman of the Advisory Board of Cognitec.

ll

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 12 of 83

From 1995 to 2007, Mr. Rodriguez served as an executive officer of Kos

Pharmaceuticals, Inc., a publicly traded, specialty pharmaceutical company

engaged in the development and commercialization of proprietary products, which

was sold to Abbott Laboratories in late 2006. During his more than twelve years at

Kos, Mr. Rodriguez held various positions of increasing responsibility, last serving

as Senior Vice President, Controller and Corporate Administration Prior to joining

Kos, Mr. Rodriguez was employed by Arthur Andersen LLP. Mr. Rodriguez is a

Certified Public Accountant and obtained his Bachelor of Science in Accounting

from Florida Intemational University.

36. Upon information and belief, Defendant Rodriguez is a citizen of Florida.

Defendant Hsiao

37. Defendant Dr. Jane H. Hsiao (“Hsiao”) has served as Chief Technical Officer, Vice
Chairman, and a Company director since 2007. According to the 2018 Proxy Statement, as of April
18, 2018, Defendant Hsiao beneficially owned 33,328,037 shares of the Company’s common
stock, which represented 5.94% of outstanding shares on that date.6 Given that the price per share
of the Company’s common stock at the close of trading on April 18, 2018 was $3.22, Hsiao owned
approximately $107.3 million worth of OPKO stock.

38. F or the fiscal year ended December 31, 2016, Defendant Hsiao received $2,851,600
in compensation from the Company. This included $900,000 in salary, $l,881,000 in option
awards, and $70,600 in all other compensation For the fiscal year ended December 31, 2017,
Defendant Hsiao received $915,800 in compensation from the Company. This included $900,000

in salary, and $15,800 in all other compensation

39. The Company’s 2018 Proxy Statement stated the following about Defendant Hsiao:

 

6 lncludes a convertible note Which is convertible into 1,000,000 shares ofcommon stock. Also includes options
to purchase 937,500 shares of common stock exercisable Within 60 days oprril 18, 2018. Also
includes 1,000,000 shares of common stock held by each of The Chiin Hsiung Hsiao Family Trust A and The
Chiin Hsiung Hsiao Family Trust B, both of which Dr. Hsiao serves as the sole trustee, 4,617,404 shares of
common Stock held by Hsu Gamma lnvestment, L.P., for Which Defendant Hsiao serves as General Partner. Does
not include 20,091,062 shares of common stock held by The Frost Group, LLC, ofwhich Defendant Hsiao is a
member. Defendant Hsiao disclaims beneficial ownership of the shares of common stock held by The Frost
Group, LLC.

12

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 13 of 83

Jane H. Hsiao, Ph.D., MBA. Dr. Hsiao has served as Vice-Chairman and Chief
Technical Officer of the Company since May 2007 and as a director since February
2007. Dr. Hsiao has served as Chairman of the Board of Non-Invasive Monitoring
Systems, lnc. (OTC US:NIMU), a medical device company, since October 2008
and was named lnterim Chief Executive Officer of Non-lnvasive Monitoring
Systems, lnc. in February 2012. Dr. Hsiao is also a director of each of TransEnterix,
Inc. (NYSE American:TRXC), a medical device company, Neovasc, lnc.
(NASDAQ CM::NVCN), a company developing and marketing medical specialty
vascular devices, and Cocrystal Pharma, lnc. (NASDAQ GM:COCP). Dr. Hsiao
previously served as a director for PROLOR Biotech, Inc. prior to its acquisition
by the Company in August 2013, and as Chairman of the Board of SafeStitch
Medical, Inc. prior to its merger with TransEnterix, lnc. Dr. Hsiao served as the
Vice Chairman-Technical Affairs of IVAX from 1995 to January 2006. Dr. Hsiao
served as Chairman, Chief Executive Officer and President of IVAX Animal
Health, IVAX’s veterinary products subsidiary, from 1998 to 2006.

Dr. Hsiao’s background in pharmaceutical chemistry and strong technical
expertise, as well as her senior management experience, allow her to play an
integral role in overseeing our product development and regulatory affairs and in
navigating the regulatory pathways for our products and product candidates In
addition, as a result of her role as director and/or chairman of other companies in
the biotechnology and life sciences industry, she also has a keen understanding and
appreciation of the many regulatory and development issues confronting
pharmaceutical and biotechnology companies

40. Upon information and belief, Defendant Hsiao is a citizen of Florida.

Defendant Rubin

41. Defendant Steven D. Rubin (“Rubin”) has served as a member of the Board and as
the Company’s Executive Vice President - Administration since 2007. According to the 2018
Proxy Statement, as of April 18, 2018, Defendant Rubin beneficially owned 7,412,650 shares of
the Company’s common stock, which represented 1.32% of outstanding Shares on that date.7
Given that the price per share of the Company’s common stock at the close of trading on April 18,

2018 was $3.22, Rubin owned approximately $23.9 million worth of OPKO stock.

 

7 Includes options to purchase 1,720,735 shares of common stock exercisable within 60 days oprril 18, 2018.
Defendant Rubin is a member of The Frost Group, LLC, which holds 20,091,062 shares of common stock.
Defendant Rubin disclaims beneficial ownership of the shares of common Stock held by The Frost Group, LLC

13

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 14 of 83

42. For the fiscal year ended December 31, 2016, Defendant Rubin received
$2,701,600 in compensation from the Company. This included $810,000 in salary, $1,881,000 in
option awards, and $10,600 in all other compensation For the fiscal year ended December 31,
2017, Defendant Rubin received $820,800 in compensation from the Company. This included
$810,000 in salary, and $10,800 in all other compensation

43. During the period of time when the Company materially misstated information to
the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Rubin made the following purchases of Company stock:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Number of Shares Price Cost
August 20, 2015 2,000 $ 12.40 $ 24,800
March 30, 2016 1,000 $ 10.17 $ 10,170
December 30, 2016 2,000 $ 9. 18 $ 18,360
Februgy 8, 2017 2,000 $ 8.11 $ 16,220
May 11, 2017 2,000 $ 6.91 $ 13,820
May 31, 2017 2,000 $ 6.10 $ 12,200
March 7, 2018 6,000 $ 3.25 $ 19,500

 

During the period of time when the Company materially misstated information to the investing
public to keep the stock price inflated, and before the scheme was exposed, Defendant Rubin

made the following sales of Company stock:

 

 

 

 

 

 

 

 

Date Number of Shares Price Proceeds
April 14, 2014 100,000 $ 8.58 $ 857,700
April 15, 2014 79,300 $ 8.10 $ 642,615

 

Thus, in total, before the fraud was exposed, he sold 179,300 Company shares on inside
information for which he received approximately $1.4 million Accounting for the cost of his stock
purchases, Defendant Rubin received a net of approximately $1.39 million during the Relevant

Period as a result of his trading in Company stock. His insider sales made with knowledge of

14

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 15 of 83

material non-public information before the material misstatements and omissions were exposed
demonstrate his motive in facilitating and participating in the scheme.
44. The Company’s 2018 Proxy Statement stated the following about Defendant Rubin:

Steven D. Rubin. Mr. Rubin has served as Executive Vice President -
Administration since May 2007 and as a director of the Company since February
2007. Mr. Rubin currently serves on the board of directors of VBI Vaccines, lnc.
(NASDAQ CM:VBIV), a commercial-stage biopharmaceutical company which
develops, produces and markets next generation of vaccines to address unmet needs
in infectious disease and immuno-oncology, Red Violet, lnc. (NASDAQ
CM:RDVT), a software and services company, Kidville, lnc. (OTCBB:KVIL),
which operates large, upscale facilities, catering to newboms through five-year-old
children and their families and offers a wide range of developmental classes for
newboms to five-year-olds, Non-Invasive Monitoring Systems, lnc. (OTC
US:NIMU), a medical device company, Cocrystal Pharma, Inc. (NASDAQ
GM:COCP), a publicly traded biotechnology company developing new treatments
for viral diseases, Eloxx Pharmaceuticals, lnc. (OTC US:ELOX), a clinical stage
biopharmaceutical company dedicated to treating patients suffering from rare and
ultra-rare disease caused by premature termination codon nonsense mutations,
Castle Brands, lnc. (NYSE American:ROX), a developer and marketer of premium
brand spirits, Neovasc, lnc. (NASDAQ CM:NVCN), a company that develops and
markets medical specialty vascular devices, and ChromaDex Corp, (NASDAQ
CM:CDXC), a science-based, integrated nutraceutical company devoted to
improving the way people age. Mr. Rubin previously served as a director of Cogint,
lnc. (NASDAQ GM:COGT), an information Solutions provider focused on the
data-fusion market, prior to the spin-off of its data and analytics operations and
assets into Red Violet, lnc., Sevion Therapeutics, lnc., prior to its merger with
Eloxx Pharmaceuticals, lnc., Dreams, lnc. (NYSE American:DRJ), a vertically
integrated sports licensing and products company, SafeStitch Medical, lnc. prior to
its merger with TransEnterix, lnc., SciVac Therapeutics, lnc. prior to its merger
with VBI Vaccines, lnc., Tiger X Medical, lnc. prior to its merger with BioCardia,
lnc., and PROLOR Biotech, lnc., prior to its acquisition by the Company in August
2013. Mr. Rubin also served as the Senior Vice President, General Counsel and
Secretary of IVAX from August 2001 until September 2006.

Mr. Rubin brings extensive leadership, business, and legal experience, as well as
tremendous knowledge of our business and the pharmaceutical industry generally,
to the Board. He has advised pharmaceutical companies in several aspects of
business, regulatory, transactional, and legal affairs for more than 25 years His
experience as a practicing lawyer, general counsel, management executive and
board member to multiple public companies including several pharmaceutical and
life sciences companies, has given him broad understanding and expertise,
particularly relating to strategic planning and acquisitions

15

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 16 of 83

45. Upon information and belief, Defendant Rubin is a citizen of Florida.

Defendant Baron

46. Defendant Robert A. Baron (“Baron”) served as a Company director from 2003 to
January 23, 2017.

47. For the fiscal year ended December 31, 2016, Defendant Baron received $102,350
in compensation from the Company, comprised of $28,750 in fees earned or paid in cash and
$73,600 in option awards For the fiscal year ended December 31, 2017, Defendant Baron received
$2,5 00 in compensation from the Company, in fees earned or paid in cash.

48. During the period of time when the Company materially misstated information to
the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Baron made the following purchases of Company stock:

 

 

 

 

 

 

 

 

Date Number of Shares Price Cost
June 29, 2015 2,000 $ 15.81 $ 31,620
June 10, 2015 3,000 $ 16.06 $ 48,180

 

During the period of time when the Company materially misstated information to the investing
public to keep the stock price inflated, and before the scheme was exposed, Defendant Baron made

the following sales of Company stock:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Number of Shares Price Proceeds
May 13, 2016 23,984 $ 9.82 $ 235,523
May 13, 2016 4,000 $ 9.83 $ 39,320
May 13, 2016 900 $ 9.84 $ 8,852
May/13, 2016 5,616 $ 9.84 $ 55,261
May 13, 2016 3,000 $ 9.85 $ 29,535
January 10, 2014 32,824 $ 8.48 $ 278,348
January 10, 2014 1,700 $ 8.49 $ 14,425
January 10, 2014 11,200 $ 8.49 $ 95,088
January 10, 2014 400 $ 8.49 $ 3,396
January 10, 2014 406 $ 8.50 $ 3,451
January 10, 2014 200 $ 8.51 $ 1,702

 

 

16

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 17 of 83

Thus, in total, before the fraud was exposed, he sold 84,230 Company shares on inside information
for which he received approximately $764,900. Accounting for the cost of his stock purchases
Defendant Baron received a net of approximately $685,100 during the Relevant Period as a result
of his trading in Company stock. His insider sales made with knowledge of material non-public
information before the material misstatements and omissions were exposed demonstrate his motive
in facilitating and participating in the scheme.

49. The Company’s Schedule 14A filed with the SEC on March 25, 2016 (the “2016
Proxy Statement”) stated the following about Defendant Baron:

Robert A. Baron. Mr. Baron has served as a director of the Company since 2003.
Mr. Baron is currently a director of Green States Energy, an independent power
producer focused on developing, acquiring, owning, and operating clean energy
generation facilities to provide clean, reliable electric service to local governments
and utilities as well as commercial and industrial clients Union Springs lntegrative
Medicine, a healthcare company committed to providing a diversified portfolio of
prescription quality, naturally derived healthcare products and Premier Holding
Corporation (OTC: PRHL), an energy efficiency products provider. Mr. Baron was
President of Cash City, lnc., a payday advance and check cashing business from
1999 to 2003. From 1997 to 1999, Mr. Baron was the President of East coast
operations for CSS/TSC, lnc., a distributor of blank t-shirts, fleece and accessories
and a subsidiary of Tultex, lnc. Mr. Baron previously served as a director of
Andover Medical, lnc. and Hemobiotech, lnc (OTC: HMBT).

Mr. Baron’s history as an operating executive in a variety of industries combined
with his experience as a director in other public companies including other
pharmaceutical and medical equipment manufacturers allows him to bring
strategic insight to the Board with respect to our business as well as emerging
technologies and business models Through these experiences Mr. Baron has
experience with audit and corporate governance related issues and he uses these
skills as a member of the Audit Committee and Corporate Governance and
Nominating Committee of our Board.

50. Upon information and belief, Defendant Baron is a citizen of Ohio.
Defendant Beier
51. Defendant Thomas E. Beier (“Beier”) served as a Company director from 2008 to

June15, 2017.

17

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 18 of 83

52. For the fiscal year ended December 31, 2016, Defendant Beier received $88,600 in
compensation from the Company, comprised of $ 1 5,000 in fees earned or paid in cash and $73,600
in option awards For the fiscal year ended December 31, 2017, Defendant Beier received $9,167
in compensation from the Company, comprised of fees earned or paid in cash.

53. The Company’s 2016 Proxy Statement stated the following about Defendant Beier:

Thomas E. Beier. Mr. Beier has served as a director of the Company since January

2008. Previously, he was Senior Vice President of Finance and Chief Financial

Officer of IVAX from October 1997 until August 2007, and from December 1996

until October 1997, he served as Vice President-Finance for IVAX. Before joining

IVAX, Mr. Beier served as Executive Vice President and Chief Financial Officer
of Intercontinental Bank.

As a result of Mr. Beier’s long tenure as a chief financial officer, he brings with

him a strong financial and operational background and provides valuable business

leadership and management experience and insights into many aspects of our

business Mr. Beier also brings financial expertise to the Board.

54. Upon information and belief, Defendant Beier is a citizen of Florida.

Defendant Kolosov

55. Defendant John Kolosov Jr. (“Kolosov”) served as a Company director from 2012
to June15,2017.

56. For the fiscal year ended December 31, 2016, Defendant Kolosov received $88,600
in compensation from the Company, comprised of $15,000 in fees earned or paid in cash and
$73,600 in option awards For the fiscal year ended December 31, 2017, Defendant Kolosov
received $11,667 in compensation from the Company, comprised of fees earned or paid in cash.

5 7. The Company’s 2016 Proxy Statement stated the following about Defendant
Kolosov:

Dmitry Kolosov. Mr. Kolosov has served as a director of the Company since June

2012. Mr. Kolosov, an attomey, presently serves as CEO of LLC Green-G Logistic,

an innovative waste management company operating in Moscow, Russia, and as a

director and CEO of InterX LLC, a privately owned drug design and research
company. From 2010 through 2013, Mr. Kolosov served as the Vice President,

18

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 19 of 83

Chief of Staff, and Member of the Management Board of the Skolkovo Foundation,
a nonprofit organization in Russia charged by Russian President Dmitry Medvedev
with creating a new science and technology city in the Moscow suburb of Skolkovo,
which comprises a university, research institutions centers of collective usage,
business incubator, technology transfer and commercialization office, corporate
offices and research and development centers as well as residential space and social
infrastructure. From 2002 until 2010 when he joined the Skolkovo Foundation,
Mr. Kolosov served in various positions including as Executive Secretary of the
Board of Directors and Head of Shareholder Relations and as Advisor to the
Executive Chairman of the Board, of TNK-BP, a joint venture between BP plc and
the Alfa-Access-Renova consortium, and among the ten largest private oil
companies in the world. Mr. Kolosov currently serves on the Board of Directors of
Pharmsynthez OJSC (MlCEX-LIFE), a Russian biopharmaceutical company that
specializes in the development, manufacture and distribution of pharmaceuticals
Mr. Kolosov previously served as a director for Ladenburg Thalmann Financial
Services lnc. (NYSE MKT:LTS), an investment banking, asset management, and
securities brokerage firm providing services through its principal operating
subsidiary, Ladenburg Thalmann & Co. lnc.

58. Upon information and belief, Defendant Kolosov is a citizen of Russia.

Defendant Krasno

59. Defendant Dr. Richard M. -Krasno (“Krasno”) has served as a Company director
since February 2017, and is a member of the Audit Committee. According to the 2018 Proxy
Statement, as of April 18, 2018, Defendant Krasno beneficially owned 133,333 shares of the
Company’s common stock.8 Given that the price per share of the Company’s common stock at the
close of trading on April 18, 2018 was $3.22, Krasno owned over $429,3 32 worth of OPKO stock.

60. For the fiscal year ended December 31, 2017, Defendant Krasno received 8229,954
in compensation from the Company, comprised of $31,354 in fees earned or paid in cash and
$198,600 in option awards

61. The Company’s 2018 Proxy Statement stated the following about Defendant

Krasno :

 

8 includes options to acquire 60,000 shares of common stock exercisable Within 60 days oprril 18, 2018. Also
includes 73,333 shares of common stock held by the Richard M. Krasno Trust, for Which Defendant Krasno is
Trustee.

19

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 20 of 83

Richard M. Krasno, Ph.D. Dr. Krasno was appointed to the Company’s Board of
Directors on February 9, 2017. Dr. Krasno served as the executive director of the
William R. Kenan, Jr. Charitable Trust (the “Trust”) from 1999 to 2014, and from
1999 to 2010, as President of the four affiliated William R. Kenan, Jr. Funds. Prior
to joining the Trust, Dr. Krasno was the President of the Monterey Institute of
lntemational Studies in Monterey, Califomia. From 2004 to 2012, Dr. Krasno also
served as a Director of the University of North Carolina Health Care System and
served as chairman of its board of directors from 2009 to 2012. From 1981 to 1998,
he served as President and Chief Executive Officer of the Institute of Intemational
Education in New York. He also served as Deputy Assistant Secretary of Education
in Washington, D.C. from 1979 to 1980. Dr. Krasno currently serves as a Director
of Ladenburg Thalmann (NYSE American:LTS), Castle Brands, lnc. (NYSE
American:ROX) and BioCardia, Inc. (OTC US:BCDA). Dr. Krasno holds a
Bachelor of Science from the University of Illinois and a Ph.D. from Stanford
University.

Dr. Krasno’s pertinent skills and experience, including his financial literacy and

expertise, managerial experience and the knowledge he has attained through his

service as a director of publicly-traded corporations have added and will continue

to add valuable insight to our Board on a wide range of business and operational

issues

62. Upon information and belief, Defendant Krasno is a citizen of Florida.

Defendant Lerner

63. Defendant Dr. Richard A. Lerner (“Lemer”) has served as a Company director
since 2007. According to the 2018 Proxy Statement, as of April 18, 2018, Defendant Lerner
beneficially owned 351,172 shares of the Company’s common stock.9 Given that the price per
share of the Company’s common Stock at the close of trading on April 18, 2018 was $3.22, Lerner
owned over $1.1 million worth of OPKO stock.

64. For the fiscal year ended December 31, 2016, Defendant Lerner received $96,100

in compensation from the Company, comprised of $22,500 in fees earned or paid in cash and

$73 ,600 in option awards F or the fiscal year ended December 3 l, 2017, Defendant Lerner received

 

9 Includes options to acquire 165,000 shares Of common stock exercisable Within 60 days oprril 18, 2018.
Also includes 166,172 shares of Common stock held by the Lerner Family Trust, for Which Defendant Lerner
and Nicola Lerner are Trustees and 20,000 shares of common stock held by Defendant Lerner's spouse.

20

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 21 of 83

$79,800 in compensation from the Company, comprised of $30,000 in fees earned or paid in cash
and $49,800 in option awards

65. The Company’s 2018 Proxy Statement stated the following about Defendant
Lerner:

Richard A. Lerner, M.D. Dr. Lerner has served as a director of the Company since
March 2007. Dr. Lerner served as President of The Scripps Research Institute, a
private, non-profit biomedical research organization, from 1986 until 201 l and is
currently serving as an institute professor. Dr. Lerner is a member of numerous
scientific associations including the National Academy of Science and the Royal
Swedish Academy of Sciences Dr. Lerner serves as director of lntra-Cellular
Therapies, lnc. (NASDAQ:ITCI) a biotechnology company, He previously served
as a director of Kraf`t Foods Inc., Teva and Sequenom, Inc.

As a result of Dr. Lerner’s long tenure as president of a major biomedical research
organization, he provides valuable business scientific, leadership, and management
expertise that helps drive strategic direction and expansion at OPKO. His
experience and training as a physician and a scientist enables him to bring valuable
advice to the Board, including a critical perspective on drug discovery and
development and provide a fundamental understanding of the potential pathways
contributing to disease.

66. Upon information and belief, Defendant Lerner is a citizen of Califomia.

Defendant Paganelli

67. Defendant John A. Paganelli (“Paganelli”) has Served as a Company director since
2003, and is a member of the Audit Committee. He previously served as the Company’s interim
CEO and Secretary from 2005 to 2007, as chairman of the Board from 2003 to 2007. According
to the 2018 Proxy Statement, as of April 18, 2018, Defendant Paganelli beneficially owned
478,515 shares of the Company’s common stock. 10 Given that the price per share of the
Company’s common stock at the close of trading on April 18, 2018 was $3.22, Paganelli owned

over $1.5 million worth of OPKO stock.

 

'° Includes options to acquire 120,000 shares of common stock exercisable within 60 days oprril 18, 2018,
Also includes 9,175 shares ofcommon stock held by Defendant Paganelli's spouse.

21

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 22 of 83

68. For the fiscal year ended December 31, 2016, Defendant Paganelli received
$97,350 in compensation from the Company, comprised of $23,750 in fees earned or paid in cash
and $73,600 in option awards For the fiscal year ended December 31, 2017, Defendant Paganelli
received $83,75 8 in compensation from the Company, comprised of $33,958 in fees earned or paid
in cash and $49,800 in option awards `

69. The Company’s 2018 Proxy Statement stated the following about Defendant
Paganelli:

John A. Paganelli. Mr. Paganelli has served as a director of the Company since
December 2003. Mr. Paganelli served as the Company’s lnterim Chief Executive
Officer and Secretary from June 29, 2005 through March 27, 2007, the Company’s
lnterim Chief Financial Officer from June 29, 2005 through July 1, 2005, and
Chairman of our Board from December 2003 through March 27, 2007. Mr.
Paganelli served as President and Chief Executive Officer of Transamerica Life
lnsurance Company of New York from 1992 to 1997. Since 1987, Mr. Paganelli
has been a partner in RFG Associates a financial planning organization Mr.
Paganelli is also the Managing Partner of Pharos Systems Partners, LLC, an
investment company, and he is Chairman of the Board of Pharos Systems
lntemational, a software company, He was Vice President and Executive Vice
President of PEG Capital Management an investment advisory organization from
1987 until 2000. From 1980 to January 2003, Mr. Paganelli was an officer and
director-stockholder of Mike Bamard Chevrolet, lnc., an automobile dealership.
Mr. Paganelli also serves as a director of Western New York Energy, LLC and is
on the Board of Trustees of Paul Smith’s College.

With his significant experience in investment management and operations Mr.
Paganelli is able to add valuable expertise and insight to our Board on a wide range
of operational and financial issues As one of the longest tenured members of our
Board, he also has substantial knowledge and familiarity regarding our historical
operations

70. Upon information and belief, Defendant Paganelli is a citizen of New York.

Defendant Pfenniger

71. Defendant Richard C. Pfenniger, Jr. (“Pfenniger”) has served as a Company
director since 2008, and is the Chair of the Audit Committee. According to the 2018 Proxy

Statement, as of April 18, 2018, Defendant Pfenniger beneficially owned 310,000 shares of the

22

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 23 of 83

Company’s common stock.l] Given that the price per share of the Company’s common stock at
the close of trading on April 18, 2018 was $3.22, Pfenniger owned approximately $1 million worth
of OPKO stock.

72. For the fiscal year ended December 31, 2016, Defendant Pfenniger received
$98,600 in compensation from the Company, comprised of $25,000 in fees earned or paid in cash
and $73,600 in option awards F or the fiscal year ended December 31, 2017, Defendant Pfenniger
received $109,700 in compensation from the Company, comprised of $35,000 in fees earned or
paid in cash and $74,700 in option awards

73. The Company’s 2018 Proxy Statement stated the following about Defendant
Pfenniger:

Richard C. Pfenniger, Jr. Mr. Pfenniger is a private investor and has served as a
director of the Company since January 2008. Mr. Pfenniger served as lnterim CEO
of Vein Clinics of America, lnc., a privately held company that specializes in the
treatment of vein disease, from May 2014 to February 2015 and as lnterim CEO of
IntegraMed America, lnc., a privately held company that manages outpatient
fertility medical centers from January 2013 to June 2013. He served as Chief
Executive Officer and President for Continucare Corporation, a provider of primary
care physician and practice management services from 2003 until 201 1, and served
as Chairman of the Board of Directors of Continucare Corporation from 2002 until
2011. Previously, Mr. Pfenniger served as the Chief Executive Officer and Vice
Chairman of Whitman Education Group, lnc. from 1997 through June 2003, Prior

' to joining Whitman, he served as the Chief Operating Officer of IVAX from 1994
to 1997, and, from 1989 to 1994, he served as the Senior Vice President-Legal
Affairs and General Counsel of IVAX Corporation. Prior thereto he was engaged
in the private practice of law. Mr. Pfenniger currently serves as a director of GP
Strategies Corporation (NYSE:GPX), a corporate education and training company,
TransEnterix, lnc. (NYSE American:TRXC), a medical device company,
BioCardia, lnc. (OTC US:BCDA), clinical-stage regenerative medicine company
developing novel therapeutics for cardiovascular diseases Wright Investors’
Services Holdings, lnc. (OTC US:WISH), an investment management and financial
advisory firm, and IntegraMed America. He previously served as a director of Vein
Clinics of America and SafeStitch Medical, lnc. prior to its merger with
TransEnterix, lnc.

 

ll Includes options to acquire 140,000 shares of common stock exercisable Within 60 days oprril 18, 2018.

23

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 24 of 83

As a result of Mr. Pfenniger’s multi-faceted experience as chief executive officer,
chief operating officer and general counsel, he is able to provide valuable business
leadership, and management advice to the Board in many critical areas In addition,
Mr. Pfenniger’s knowledge of the pharmaceutical and healthcare business has
given him insights on many aspects of our business and the markets in which we
operate. Mr. Pfenniger also brings financial expertise to the Board, including
through his service as Chairman of our Audit Committee.

74. Upon information and belief, Defendant Pfenniger is a citizen of Florida.

Defendant Yu

75. Defendant Dr. Alice Lin-Tsing Yu (“Yu”) has served as a Company director since
2009. According to the 2018 Proxy Statement, as of April 18, 2018, Defendant Yu beneficially
owned 200,000 shares of the Company’s common stock.12 Given that the price per share of the
Company’s common stock at the close of trading on April 18, 2018 was $3.22, Yu owned
approximately $644,000 worth of OPKO stock.

76. For the fiscal year ended December 31, 2016, Defendant Yu received $88,600 in
compensation from the Company, comprised of $ 1 5,000 in fees earned or paid in cash and $73,600
in option awards For the fiscal year ended December 31, 2017, Defendant Yu received $69,800
in compensation from the Company, comprised of 820,000 in fees earned or paid in cash and
$49,800 in option awards

77. The Company’s 2018 Proxy Statement stated the following about Defendant Yu:

Alice Lin-Tsing Yu, M.D., Ph.D. Dr. Yu was appointed to the Company’s Board

in April 2009. Since mid-2013, Dr. Yu has served as Distinguished Chair Professor

and Co-Director of The Institute of Stem Cell & Translational Cancer Research at

Chang Gung Memorial Hospital. From 2003 to May, 2013, Dr. Yu served as

Distinguished Research Fellow and Associate Director at the Genomics Research

Center, Academia Sinica, in Taiwan She has also served as a Professor of

Pediatrics for the University of Califomia in San Diego since 1994. Previously, she

was the Chief of Pediatric Hematology Oncology at the University of Califomia in

San Diego. Dr. Yu has also served in several government-appointed positions and
is a member of numerous Scientific committees and associations

 

12 lncludes options to acquire 100,000 shares of common stock exercisable within 60 days oprril 18, 2018.

24

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 25 of 83

Dr. Yu is an accomplished physician, professor, and researcher Who brings a unique
perspective to our Board on a variety of healthcare related issues As a pioneer in
immunotherapy of neuroblastoma, Dr. Yu was instrumental in developing a
monoclonal anti-GD2 (Dinutuximab) from IND through early phase studies and
phase 111 trials and facilitating its FDA approval on March 10, 2015. The insight
and experience gained from her distinguished record of achievement at several
highly respected academic medical institutions as well as her experience as a
practicing physician, continues to be valuable to our efforts to develop and
commercialize our pipeline of diagnostic and therapeutic products

78. Upon information and belief, Defendant Yu is a citizen of Taiwan.

FIDUCIARY DUTIES OF FGIT AND THE INDIVIDUAL DEFENDANTS

79. By reason of their positions as controlling shareholder, officers directors and
fiduciaries of OPKO, and because of their ability to control the business and corporate affairs of
OPKO, FGIT and the lndividual Defendants owed OPKO and its shareholders fiduciary
obligations of trust, loyalty, good faith, and due care, and were and are required to use their utmost
ability to control and manage OPKO in a fair, just, honest, and equitable manner. The lndividual
Defendants and FGIT were and are required to act in furtherance of the best interests of OPKO
and its shareholders so as to benefit all shareholders equally.

80. Each controlling shareholder, director and officer of the Company owes to OPKO
and its shareholders the fiduciary duty to exercise good faith and diligence in the administration
of the Company and in the use and preservation of its property and assets and the highest
obligations of fair dealing.

81. FGIT and the lndividual Defendants because of their positions of control and
authority as controlling shareholder, directors and/or officers of OPKO, were able to and did,
directly or indirectly, exercise control over the wrongful acts complained of herein

82. To discharge their duties the controlling shareholder, officers and directors of
OPKO were required to exercise reasonable and prudent supervision over the management,

policies controls and operations of the Company.

25

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 26 of 83

83. FGIT and each lndividual Defendant, by virtue of its his or her position as a
controlling shareholder, director and/or officer, owed to the Company and to its shareholders the
highest fiduciary duties of loyalty, good faith, and the exercise of due care and diligence in the
management and administration of the affairs of the Company, as well as in the use and
preservation of its property and assets The conduct of FGIT and the lndividual Defendants
complained of herein involves a knowing and culpable violation of their obligations as directors
and officers of OPKO, the absence of good faith on their part, or a reckless disregard for their
duties to the Company and its shareholders that FGIT and the lndividual Defendants were aware
or should have been aware posed a risk of serious injury to the Company. The conduct of the
lndividual Defendants who were also officers and directors of the Company has been ratified by
the remaining lndividual Defendants who collectively comprised OPKO’s Board at all relevant
times

84. As senior executive officers and directors of a publicly-traded company whose
common stock was registered with the SEC pursuant to the Exchange Act and traded on the
NASDAQ, the lndividual Defendants - along with FGIT, as a controlling shareholder - had a
duty to prevent and not to effect the dissemination of inaccurate and untruthful information with
respect to the Company’s financial condition, performance, growth, operations financial
statements business products management, earnings internal controls and present and future
business prospects and had a duty to cause the Company to disclose in its regulatory filings with
the SEC all those facts described in this Complaint that it failed to disclose, so that the market
price of the Company’s common stock would be based upon truthful and accurate information

85. To discharge their duties the officers and directors of OPKO were required to

exercise reasonable and prudent supervision over the management, policies practices and internal

26

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 27 of 83

controls of the Company. By virtue of such duties the officers and directors of OPKO were
required to, among other things:

(a) ensure that the Company was operated in a diligent, honest, and prudent
manner in accordance with the laws and regulations of Delaware, Florida, and the United States
and pursuant to OPKO’s own Code of Conduct and Business Ethics;

(b) conduct the affairs of the Company in an efficient, business-like manner so
as to make it possible to provide the highest quality performance of its business to avoid wasting
the Company’s assets and to maximize the value of the Company’s Stock;

(c) remain informed as to how OPKO conducted its operations and, upon
receipt of notice or information of imprudent or unsound conditions or practices to make
reasonable inquiry in connection therewith, and to take steps to correct such conditions or
practices;

(d) establish and maintain systematic and accurate records and reports of the
business and internal affairs of OPKO and procedures for the reporting of the business and internal
affairs to the Board and to periodically investigate, or cause independent investigation to be made
of, said reports and records;

(e) maintain and implement an adequate and functioning system of internal
legal, financial, and management controls such that OPKO’s operations would comply with all
applicable laws and OPKO’s financial statements and regulatory filings filed with the SEC and
disseminated to the public and the Company’s shareholders would be accurate;

(f) exercise reasonable control and supervision over the public statements
made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

27

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 28 of 83

(g) refrain from unduly benefiting themselves and other Company insiders at
the expense of the Company; and

(h) examine and evaluate any reports of examinations audits or other financial
information concerning the financial affairs of the Company and to make full and accurate
disclosure of all material facts conceming, inter alia, each of the subjects and duties set forth
above.

86. FIGT and each of the lndividual Defendants further owed to OPKO and the
shareholders the duty of loyalty requiring that each favor OPKO’s interest and that of its
shareholders over their own while conducting the affairs of the Company and refrain from using
their position, influence or knowledge of the affairs of the Company to gain personal advantage.

87. At all times relevant hereto, the lndividual Defendants were the agents of each other
and of OPKO and were at all times acting within the course and scope of such agency.

88. Because of their advisory, executive, managerial, directorial, and controlling
shareholder positions with OPKO, each of the lndividual Defendants and FGIT had access to
adverse, non-public information about the Company.

89. FGIT and the lndividual Defendants, because of their positions of control and
authority, were able to and did, directly or indirectly, exercise control over the wrongful acts
complained of herein, as well as the contents of the various public statements issued by OPKO.

CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

90. In committing the wrongful acts alleged herein, FGIT and the lndividual
Defendants have pursued, or joined in the pursuit of, a common course of conduct, and have acted
in concert with and conspired with one another in furtherance of their wrongdoing FGIT and the

lndividual Defendants caused the Company to conceal the true facts as alleged herein FGIT and

28

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 29 of 83

the lndividual Defendants further aided and abetted and assisted each other in breaching their
respective duties

91. The purpose and effect of the conspiracy, common enterprise, and common course
of conduct was among other things to facilitate and disguise FGIT and the lndividual Defendants’
violations of law, including breaches of fiduciary duty, unjust enrichment, and violations of the
Exchange Act

92. FGIT and the lndividual Defendants accomplished their conspiracy, common
enterprise, and common course of conduct by causing the Company purposefully or recklessly to
conceal material facts fail to correct such misrepresentations and violate applicable laws In
furtherance of this plan, conspiracy, and course of conduct, FGIT and the lndividual Defendants
collectively and individually took the actions set forth herein Because the actions described herein
occurred under the authority of the Board, each of the lndividual Defendants who is a director of
OPKO was a direct, necessary, and substantial participant in the conspiracy, common enterprise,
and common course of conduct complained of herein v

93. FGIT and each of the lndividual Defendants aided and abetted and rendered
substantial assistance in the wrongs complained of herein ln taking such actions to substantially
assist the commission of the wrongdoing complained of herein, FGIT and each of the lndividual
Defendants acted with actual or constructive knowledge of the primary wrongdoing, either took
direct part in, or substantially assisted in the accomplishment of that wrongdoing, and was or
should have been aware of his or her overall contribution to and furtherance of the wrongdoing

94. At all times relevant hereto, each of the lndividual Defendants was the agent of
each of the other lndividual Defendants and of OPKO, and was at all times acting within the course

and scope of such agency.

29

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 30 of 83

OPKO’S CODE OF CONDUCT AND BUSINESS ETHICS

95. OPKO’s Code of Conduct and Business Ethics (the “Code of Conduct”) provides
that “the Company expects that OPKO and each of its subsidiaries and their respective directors
officers[,] employees contractors and agents (each, a ‘Covered Person’) will obey all applicable
laws and regulations as well as all Company codes policies procedures and directives”

96. The Code of Conduct further provides that “[t]he corporate policies that are
outlined here should be understood and followed by all Covered Persons”

97. The Code of Conduct provides regarding violations of the Code of Conduct, that

Violation of these policies could, in many instances subject OPKO and the
individuals involved to criminal or civil actions fines and lawsuits for damages
Also, violation of these policies could subject a director, office , employee, and
agent to discipline up to and including termination of employment or other
relationship With OPKO.

98. In relevant part, the Code of Conduct provides as to conflicts of interest, that:

The Company’s policy is to prohibit such conflicts of interest unless the procedures
set forth below are followed. Where a conflict[t] exists it must be resolved to the
satisfaction of the Company in order for the relationship to continue. Each Covered
Person has an obligation to disclose any conflict or appearance of a conflict[t] of
interest to the Chief Compliance Office[r], a member of the Legal Department,
Compliance Committee or Audit Committee of the Board of Directors. Conflict
situations and related party transactions will be ultimately reviewed and considered
for approval/rejection by the Audit Committee in accordance with the Company’s
Related Party Transaction Policies and Procedures Any activity which even
appears to present a conflict must be avoided or terminated unless, after such
disclosure, the Audit Committee, determines that, in accordance with Company
policy, the activity is not harmful to the Company or otherwise improper. The end
result of the process of disclosure, discussion and review may well be approval of
certain relationships or related party transactions on the ground that, despite
appearances they are not harmful to the Company. However, conflicts and
appearances of conflicts of interest are generally prohibited (even if they do not
harm the Company) unless they have gone through this process The approval of a
relationship or related party transaction or the determination in the manner set forth
above that an activity is not harmful to the Company or otherwise improper shall
in no event be deemed a waiver of any provision of this Code of Conduct

(Emphasis added.)

30

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 31 of 83

99. ln relevant part, the Code of Conduct provides as to use of inside information, that:

OPK 0 ’s insider trading policy forbids its directors, officers, and employees from
using for personal advantage information that they acquire during the course of
their relationship with the Company that has not been publicly disclosed (“inside
information”). This information could be used for personal advantage in a number
of ways One way is associated with trading in OPKO stock or listed options

The trading of OPKO stock or listed options in the market by directors officers and
employees based upon material inside information, or by others who have acquired
inside information from such persons is forbidden Such trading, in addition to
raising obvious ethical considerations subjects the user of such information to legal
risks and could prove embarrassing to the individual and to the Company. All
directors officers and employees must exercise caution not to disclose inside
information to outsiders either intentionally or inadvertently, under any
circumstances whether at meetings held as part of the business day or at informal
after-hours discussions

(Emphasis added.)

100. The Code of Conduct continues noting that the prohibition on insider trading
includes trading in securities in other companies providing, in relevant part, that:

ln addition to the above, none [sic] Covered Person should buy or sell securities in
any other company about which he or she has material inside information obtained
in the performance of his or her duties at OPKO.

101. The Code of Conduct provides with respect to community relations in relevant
part, that:

OPKO has a commitment to function as a good corporate citizen OPKO recognizes
that constructive and transparent interaction with society and a positive relationship
with host communities are important to achieving the Company’s goals of saving
and sustaining lives and becoming an outstanding corporate citizen These goals
are achieved by conducting business whenever possible, so as to contribute to the
overall economic vitality of the host community; by operating facilities in
accordance with applicable laws; and by supporting and encouraging public
policies and initiatives that enhance the proper operation of the business and take
into account legitimate employee and community interests

Each director, office r, [sic] and employee is a representative of the Company in
the community, in which he or she lives and works Directors, officers, and
employees should therefore act in a manner, which enhances the Company’s
relationships with the communities in which it does business.

31

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 32 of 83

(Emphasis added.)

102. The Code of Conduct provides with respect to “Accurate Financial Records,” that:

All of OPKO’s books records accounts and financial statements must be
maintained in reason able [sic] detail and must appropriately and accurately reflect
all OPKO transactions as required under applicable law. No false or artific[i]al
entries shall be made in the records of the Company for any reason, and no payment
on behalf of the Company shall be approved or made with the intention or
understanding that any part of such payment is to be used for any purpose other
than that described by the documents supporting the payment Employees who
collect, provide or analyze information for or otherwise contribute in any way in
preparing or verifying OPKO internal reports, reports filed with the Securities
and Exchange Commission or press releases issued by the Compan y should strive
to ensure that OPKO’s financial and other disclosure is timely, accurate and
transparent and that 0PKO’s reports and press releases contain all of the
information about the Company that would be important to enable stockholders
and potential investors to assess the soundness and risks of the Company’s
business and finances and the quality and integrity of the Company ’s accounting
and disclosures

Any employee having information or knowledge of any hidden fund or asset, of
any false or artificial[l] entry in the books and records of the Company, or of any
such payment shall promptly notify the Chief Compliance Officer or any other
member of the Legal Department, Compliance Committee or Audit Committee,

(Emphasis added.)

103. The Code of Conduct provides with respect to “Responding to media and Public
Enquiries,” that:

T he Company is committed to delivering accurate and reliable information to the
media, financial analysts, investors and other members of the public, All public
disclosures, including forecasts, press releases, speeches and other
communications will be honest, accurate, and timely. No one is authorized to
speak with the press financial analysts or other members of the financial
community without specific authorization to do so by the Chief Executive Officer
or the Board of Directors. All requests for financial or other related information
about the Company or inquiries from the media or public should be referred to an
office r [sic] of OPKO Health. Requests for information from regulators or the
Govemment should be promptly referred to the Legal Department.

(Emphasis added.)

32

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 33 of 83

104. The Code of Conduct provides with respect to waivers of the Code of Conduct,
that:

Any waiver of this Code of Conduct for executive officers or directors including,
where required by applicable laws the Company’s principal executive office[r],
principal financial office[r], principal accounting officer or controller (or persons
performing similar functions) may be authorized only by our Board of Directors or
the Audit Committee and will be disclosed to stockholders as required by applicable
laws rules and regulations

105. The Code of Conduct provides with respect to reporting obligations in relevant
part:

All Covered Persons are responsible for complying at all times with the provisions
of this Code of Conduct and for reporting any potential violation of this Code of
Conduct, and other OPKO codes policies procedures or directives To this effect,
Covered persons may reach out to their supervisors the Chief Compliance Officer
or the designated Compliance Office or compliance responsible person in their
respective entity.

(Emphasis added.)

106. The Code of Conduct provides with respect to Compliance with the Code of
Conduct, in relevant part:

OPKO strives to serve the overall interests of its customers suppliers employees
communities and shareholders OPKO believes that strict compliance by all
directors officers and employees with this Code of Conduct will best serve the
interests of the Company and its constituencies. Accordingly, violations of the
Code of Conduct will not be tolerated and will result in penalties ranging from
warnings and reprimands to discharges as deemed appropriate by the Company.
Willful disregard of criminal statutes underlying this Code of Conduct may require
the Company to refer such violation for criminal prosecution or civil action

Each supervisor has the responsibility for employees including agents consultants
and other representatives of the Company under his or her direction to: (l)
continually stress to all employees the need for a commitment to the principles of
the Code of Conduct; (2) ensure that their departments operate in accordance with
the highest principles of business ethics; and (3) maintain a workplace environment
that encourages open communication regarding the importance of operating under
these principles and to reinforce the lines of communications available to
employees to resolve concerns related to the Code of Conduct

33

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 34 of 83

. Each OPKO director, office[r], and employee is charged with the
responsibility of familiarizing himself or herself with the Code of Conduct and
reporting each violation or potential violation of the Code of Conduct of which
he or she becomes aware. The Company strongly encourages employees to work
with their supervisors on matters concerning the interpretation and application of
the Code of Conduct and in making reports lf any employee feels that he or she
may not discuss a particular situation with his or her supervisor, such employee
should feel free to discuss the matter with any member of the Legal Department,
Compliance Committee or with any of the executive officers of the Company.

(Emphasis added.)

107. In violation of the Code of Conduct, the lndividual Defendants conducted little, if
any, oversight of the Company’s internal controls over public reporting and of the Company’s
engagement in the lndividual Defendants’ and FGIT’s scheme to issue materially false and
misleading statements to the public and facilitate and disguise FGIT’s and the lndividual
Defendants’ violations of law, including breaches of fiduciary duty,. unjust enrichment, and
violations of the Exchange Act. Three of the lndividual Defendants violated the Code of Conduct
by selling Company shares while in possession of material, non-public information about the
Company. Moreover, in violation of the Code of Conduct, the lndividual Defendants failed to
maintain the accuracy of Company records and reports comply with laws and regulations conduct
business in an honest and ethical manner, and properly report violations of the Code of Conduct

FGIT AND THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

Background

108. During the Relevant Period, Defendant Frost coordinated with the other Frost
Conspirators to perpetrate the Pump & Dump Misconduct

109. According to the Pro Se Action, Frost Conspirators and SEC Action defendants
Barry C. Honig and Michael Brauser had offices in the IVAX Corporation (“IVAX”) building,
where OPKO is headquartered, in 2011. Upon information and belief, this geographic proximity

facilitated coordination of the Frost Conspirators’ actions

34

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 35 of 83

110. The Frost Conspirators acquired interests in microcap companies at a discount,
inflated the share prices of those companies through paid promotions and manipulative trading,
and then dumped their shares in concert, harming investors

111. ln order to artificially inflate share prices the Frost Conspirators commissioned
articles promoting companies that were the subject of the Pump & Dump Misconduct, including
MabVax Therapeutics Holdings, lnc. (“MabVax”) and BioZone Pharmaceuticals, lnc.
(“BioZone”). These articles specifically touted investments made by Defendant Frost and OPKO
for the purpose of promoting companies that were the subject of the Pump & Dump Misconduct
For example:

(a) On September 26, 2013, John H. Ford published an article on the website Seeking
Alpha titled “Opko And lts Billionaire CEO lnvested ln Biozone.” The article pointed to
Defendant Frost and OPKO’s BioZone holdings to promote and inflate the price of BioZone
securities in light of Defendant Frost’s reputation as a successful biotech investor. The article
stated, in relevant part:

l recently established a position in BioZone Pharmaceuticals (BZNE.OB) based

on the company’s undervaluation, its patented QuSomes technology, and the

fact that Opko . . . and Dr. Phillip Frost have taken a 25% position in BioZone.

(All of my Dr. Frost investments have provided large retums.) BioZone’s strong

patent portfolio, multibillion-dollar addressable markets and current revenue

stream, make it an ideal asymmetrical trade, with large upside potential, and

limited downside risk.
John H. Ford was paid 180,000 BioZone shares in exchange for this favorable article by Barry
C. Honig, which was not disclosed.

(b) On September 30, 2013, Samuel J. Rae published an article on Benzinga titled

“Why BioZone Pharmaceuticals, lnc. Could Be The Next Big Name ln Drug Administration

Technology,” touting investments by Defendant Frost to inflate the price of BioZone securities

35

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 36 of 83

ln fact, Defendant Frost’s name appears in the very first sentence of the article, and the piece
concludes by stating “the track record of Dr. Frost is undeniable, and BioZone stock offers
investors an early opportunity to buy into what could be his next big success”

(c) On April 8, 2015, an article was published on the website Seeking Alpha titled
“Opko Spots Another Overlooked Opportunity in MabVax Therapeutics.” The article,
published under the pseudonym Wall Street Advisors pointed to Defendant Frost and OPKO’s
MabVax investment to promote and inflate the price of MabVax securities in light of
Defendant Frost’s reputation as a successful biotech investor.

(d) On July 1, 2015, John H. Ford published another article on the website Seeking
Alpha titled “MabVax: Near-Term Catalysts Could Push Shares From $2 To Over $5.” The
article pointed to Defendant Frost and OPKO’s MabVax investment to promote and inflate the
price of MabVax securities in light of Defendant Frost’s reputation as a successful biotech
investor. For example, the article stated, in relevant part:

Dr. Phillip Frost and Opko investments validate MabVax’s technology

One of the primary reasons I’ve invested in Mab Vax is based on Dr. Phillip
Frost’s and Opko’s (NYSEMKT:OPK),[]recent investment in the company. Dr.
Frost and Opko were the lead investor’s [sic] in an $1 1.7 million deal. Undoubtedly
Dr. Frost and his team of scientists conducted a high level of due diligence, which
validates MabVax’s technology,

One of the most important questions for investors is whether or not MabVax’s
technology works Given the size of Dr. Frost’s and Opko investments in my
opinion that question has been answered in the affirmative ln other words Dr.
Frost and Opko would not have invested in Mab Vax unless they believed the
science was solid.

l first became aware of Dr. Frost when l wrote about his flagship company Opko.
At the time of my first Opko article, the shares were trading at $4, and have since
risen above $19. 0pko is a great company, and its involvement with Mab Vax will
be positive for Mab Vax.

Another example of Dr. Frost’s success includes his investment in Cocrystal
Pharma (OTC:COCP) at $.30 per share. Co[c]rystal has traded above 81.50 this

36

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 37 of 83

year, providing more than a 5X return l have done well investing in companies
backed by Dr. Frost and MabVax could be one of his best performers

(Bold heading in original. Bold & italic emphasis added.)

112. John H. Ford has published numerous articles touting companies associated with
Defendant Frost, including MusclePharm Corporation and OPKO. Not only is John H. Ford a
named defendant in the SEC Action, he entered into a settlement with the SEC and judgment was
entered against him on September 21, 2018, as discussed further below.

113. In advance of the publication of at least some of these articles some of the Frost
Conspirators engaged in trading activity calculated to create the impression that there was market
interest in the stock of the companies that were the subject of the Pump & Dump Misconduct

114. On April 6, 2018, two days prior to the publication of a promotional article on
Seeking Alpha regarding MabVax noted above, OPKO, Defendant Frost, and Defendant FGIT,
among others acquired interests in MabVax through a Series E private placement, according to
the SEC Action.

115. The price per share of the promoted companies’ stocks responded favorably to the
above-referenced articles For example:

(a) As a result of the September 26, 2018 Seeking Alpha article, the price per share of
BioZone stock rose approximately 58% between September 25, 2013 and September 27, 2018,
as trading volume exploded.

(b) ln response to the April 8, 2015 Seeking Alpha article, the price per share of
MabVax stock rose from a closing price of $l .91 per share on April 1, 2015 to close at $4.30

per share on April 9, 2015.

37

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 38 of 83

116. Following the publication of these articles Defendant Frost and other Frost
Conspirators dumped shares upon the market at artificially inflated prices en masse, enriching
themselves at the expense of unsuspecting investors F or example, the SEC Action alleges that:

a) Between October 1 and October 4, 2013, Defendant Frost sold 1,987,991 Shares of
BioZone at artificially inflated prices netting approximately $1.1 million in proceeds

b) Between April 6 and June 30, 2015, certain defendants in the SEC Action sold
MabVax shares netting proceeds in excess of $5.5 million

117. Despite operating as a coordinated group, certain of the Frost Conspirators failed
to disclose that they were investing as a group in SEC filings For example, Defendant Frost failed
to disclose that he acquired shares in MabVax with an intention to control management filing a
Schedule 13G with the SEC on April 10, 2015 falsely indicating he and FGlT were passive
investors in MabVax and failing to disclose he was working with other Frost Conspirators

118. Further, in light of OPKO’s role as one of the Frost Conspirators Defendant Frost
should have filed a Schedule 13D with the SEC revealing OPKO’s ownership of MabVax.

119. BioZone, the Company touted in the article published on Seeking Alpha on
September 26, 2013 and noted above, merged with Cocrystal Discovery, lnc. on or about January
3, 2014. The resulting entity was renamed Cocrystal Pharma, lnc.

120. Despite the involvement of Defendant Frost, OPKO, and FGIT in the Pump &
Dump Misconduct, the Company failed to disclose the Pump & Dump Misconduct, or its potential
effects on OPKO, during the Relevant Period. Instead, the Company continues to deny any

involvement in the Pump & Dump Misconduct, as further detailed below.

38

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 39 of 83

Materiallv False and Misleading Statements

121. On November 12, 2013, the Company filed its quarterly report on Form 10-Q with
the SEC for the fiscal quarter ended September 30, 2013 (the “2013 Q3 lO-Q”). The 2013 Q3 10-
Q was signed by Defendant Logal.

122. Attached to the 2013 Q3 lO-Q were certifications pursuant to Rule 13a-14(a) and
15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX Certifications”)
signed by Defendants Frost and Rodriguez, attesting to the accuracy of financial reporting in the
2013 Q3 lO-Q. The SOX Certifications further attested that all fraud and any material changes to
the Company’s internal control over financial reporting had been disclosed.

123. On March 3, 2014, the Company filed its annual report on Form lO-K with the SEC
for the fiscal quarter and year ended December 31, 2013 (the “2013 lO-K”). The 2013 lO-K was
signed by Defendants Frost, Hsiao, Rubin, Rodriguez, Logal, Baron, Beier, Kolosov, Lerner,
Paganelli, Pfenniger and Yu,

124. Regarding the Company’s “Growth Strategy,” the 2013 10-K stated, in relevant
part:

We expect our future growth to come from . . . opportunistically pursuing
complementary, accretive, or strategic acquisitions and investments

***

We have and expect to continue to be opportunistic and pursue complementary or
strategic acquisitions licenses and investments Our management team has
significant experience in identifying, executing and integrating these transactions
We expect to use well-timed, carefully selected acquisitions licenses and
investments to continue to drive our growth, including: . . . .

~ Early stage investments We have and may continue to make investments in early

stage companies that we perceive to have valuable proprietary technology and
significant potential to create value for OPKO as a shareholder,

39

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/_2018 Page 40 of 83

125. Regarding the Company’s “Strategic lnvestments” the 2013 10-K stated, in
relevant part:

ln February 2012, we purchased from Biozone Pharmaceuticals lnc., a publicly-
traded company engaged in the manufacture and sale of pharmaceutical and
cosmetic products (“BZNE”), $l .7 million of 10% secured convertible promissory
notes (the “BZNE Notes”), convertible into BZNE common stock at a price equal
to $0.20 per common share, which BZNE Notes are due and payable on February
24, 2014 and ten year warrants (the “Warrants”) to purchase 8.5 million shares of
BZNE common stock at an exercise price of $0.40 per share. On January 3, 2014,
BZNE finalized its planned merger with Cocrystal Discovery, lnc. (“Cocrystal”), a
privately-held biopharmaceutical company in which we made an investment in
September 2009 (refer below and to Note 12 for details regarding our investment
in Cocrystal). ln January 2014, we invested an additional $.5 million in the
combined BioZone-Cocrystal entity pursuant to which we acquired 1 million shares
of Biozone’s common stock and 1 million warrants to acquire additional Biozone
common stock. As of December 31, 2013, we owned an approximately 16% equity
position in BZNE. . . .

126. Conceming Defendant Frost and his significance to the Company, the 2013 10-K
stated:

Our success is dependent to a significant degree upon the involvement and efforts
of our Chairman and ChiefExecutive Officer, Phillip Frost, MD.

Our success is dependent to a significant degree upon the efforts of our Chairman
and Chief Executive Officer, Phillip Frost, M.D., who is essential to our business
The departure of our CEO for whatever reason or the inability of our CEO to
continue to serve in his present capacity could have a material adverse effect upon
our business financial condition, and results of operations Our CEO has a highly
regarded reputation in the pharmaceutical and medical industry and attracts
business opportunities and assists both in negotiations with acquisition targets
investment targets and potential joint venture partners Our CEO has also provided
financing to the Company, both in terms of a credit agreement and equity
investments If we lost his services our relationships with acquisition and
investment targets joint ventures and investors may suffer and could cause a
material adverse impact on our operations financial condition, and the value of our
Common Stock.

127. Attached to the 2013 lO-K were SOX Certifications signed by Defendants Frost

and Rodriguez, attesting to the accuracy of financial reporting in the 2013 10-K. The SOX

40

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 41 of 83

Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed.

l28. On May 9, 2014, the Company filed its quarterly report on Form 10-Q with the
SEC for the fiscal quarter ended March 31, 2014 (the “Ql 2014 10-Q”). The Ql 2014 lO-Q was
signed by Defendant Logal.

129. The Ql 2014 10-Q represented that OPKO had “previously made investments in
Biozone Pharmaceuticals, lnc. (‘Biozone’) and Cocrystal Discovery, lnc. (‘Cocrystal’),” and that
the Company’s possessed a 16% stake in Cocrystal valued at approximately $5.5 million

130. Attached to the Ql 2014 10-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Ql 2014 lO-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed.

131. On August 11, 2014, the Company filed its quarterly report on Form 10-Q with the
SEC for the fiscal quarter ended June 30, 2014 (the “Q2 2014 10-Q”). The Q2 2014 10-Q was
signed by Defendant Logal.

132. The Q2 2014 10-Q represented that OPKO had “previously made investments in
Biozone Pharmaceuticals, lnc. (‘Biozone’) and Cocrystal Discovery, Inc. (‘Cocrystal’),” and that
the Company’s possessed a 16% stake in Cocrystal valued at approximately $5.5 million

133. Attached to the Q2 2014 10-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Q2 2014 lO-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal

control over financial reporting had been disclosed.

41

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 42 of 83

134. On November 7, 2014, the Company filed its quarterly report on Form 10-Q with
the SEC for the fiscal quarter ended September 30, 2014 (the “Q3 2014 10-Q”). The Q3 2014 10-
Q was signed by Defendant Logal.

135. The Q3 2014 10-Q represented that OPKO had “previously made investments in
Biozone Pharmaceuticals lnc. (‘Biozone’) and Cocrystal Discovery, lnc. (‘Cocrystal’),” and that
the Company’s possessed a 15% stake in Cocrystal valued at approximately $5.5 million

136. Attached to the Q3 2014 10-Q were SOX Certifications signed by Defendants Frost l
and Logal, attesting to the accuracy of financial reporting in the Q3 2014 10-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed.

137. On February 27, 2015, the Company filed its annual report on Form 10-K with the
SEC for the fiscal quarter and year ended December 31, 2014 (the “2014 10-K”). The 2014 10-K
was signed by Defendants Frost, Hsiao, Rubin, Logal, Baron, Beier, Kolosov, Lerner, Paganelli,
Pfenniger and Yu.

138. Regarding the Company’s “Growth Strategy,” the 2014 10-K stated, in relevant
part:

We expect our future growth to come from . . . opportunistically pursuing
complementary, accretive, or strategic acquisitions and investments

***

We have and expect to continue to be opportunistic and pursue complementary or
strategic acquisitions licenses and investments Our management team has
significant experience in identifying, executing and integrating these transactions
We expect to use well-timed, carefully selected acquisitions licenses and
investments to continue to drive our growth, including: . . . .

' Early stage investments We have and may continue to make investments in early

stage companies that we perceive to have valuable proprietary technology and
significant potential to create value for OPKO as a shareholder.

42

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 43 of 83

139. Regarding the Company’s “Related Party Transactions,” the 2014 10-K stated, in
relevant part:

ln 2012, we made a $1.7 million investment in Biozone. Effective January 2, 2014,
Biozone completed a merger with Cocrystal, another entity in which we have an
equity investment to which Cocrystal was the surviving entity, and the name of the
issuer was changed to Cocrystal Pharma, lnc. (“CPI”). Dr. Frost previously invested
in both Biozone and Cocrystal. Effective January 16, 2014, we invested an
additional $0.5 million in the company as part of a $2.75 million private placement
and received 1.0 million shares of common stock and 1.0 million 10-year warrants
exercisable at $0.50 per share. At December 31, 2014, we hold an 8% ownership
interest in CPI.

140. Conceming Defendant Frost and his significance to the Company, the 2014 10-K
stated:

Our success is dependent to a significant degree upon the involvement and efforts
of our Chairman and Ch iefExecutive Officer, Phillip Frost, MD.

Our success is dependent to a significant degree upon the efforts of our Chairman
and Chief Executive Officer, Phillip Frost, M.D., who is essential to our business
The departure of our CEO for whatever reason or the inability of our CEO to
continue to serve in his present capacity could have a material adverse effect upon
our business financial condition, and results of operations Our CEO has a highly
regarded reputation in the pharmaceutical and medical industry and attracts
business opportunities and assists both in negotiations with acquisition targets
investment targets and potential joint venture partners Our CEO has also provided
financing to the Company, both in terms of a credit agreement and equity
investments lf we lost his services our relationships with acquisition and
investment targets joint ventures and investors may suffer and could cause a
material adverse impact on our operations financial condition, and the value of our
Common Stock.

141. Attached to the 2014 10-K were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the 2014 10-K. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal

control over financial reporting had been disclosed.

43

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 44 of 83

142. On May ll, 2015, the Company filed its quarterly report on Form lO-Q with the
SEC for the fiscal quarter ended March 31, 2015 (the “Ql 2015 lO-Q”). The Ql 2015 10-Q was

signed by Defendant Logal.
143. Regarding “Related Party Transactions” the Ql 2015 10-Q stated, in relevant part:

ln 2012, we made a $l .7 million investment in Biozone. Effective January 2, 2014,
Biozone completed a merger with Cocrystal Discovery, lnc. (“Cocrystal”), another
entity in which we had an equity investment The name of the issuer was changed
to Cocrystal Pharma, lnc. (“COCP”). Dr. Frost previously invested in both Biozone
and Cocrystal. Effective January 16, 2014, we invested an additional $0.5
million in the company as part of a $2.75 million private placement and
received 1.0 million shares of common stock and 1.0 million lO-year warrants
exercisable at $0.50 per share. At March 2015, we hold an 8% ownership interest
in COCP.

144. Attached to the Ql 2015 10-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Ql 2015 10-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed.

145. On August 5, 2015, the Company filed its quarterly report on Form lO-Q with the
SEC for the fiscal quarter ended June 30, 2015 (the “Q2 2015 lO-Q”). The Q2 2015 10-Q was
signed by Defendant Logal.

146. Regarding “Related Party Transactions” the Q2 2015 10-Q stated, in relevant part:

ln April 2015, we made a $2.5 million investment in a private placement
transaction with MabVax Therapeutics Holdings Inc. pursuant to which we
acquired 33,333 shares of MabVax Series E Convertible Preferred Stock and
warrants to purchase 1,666,667 shares of MabVax common stock. Prior to our
investment in MabVax, Dr. Frost held shares in MabVax indirectly through an
entity in which he has an ownership interest Dr. Frost, as well as non-affiliated
investors invested in the private placement transaction on the same financial terms
In connection with the OPKO investment Steven Rubin, our Executive Vice
President Administration, was appointed as an advisor to MabVax, and we have
the right to designate two board members

***

44

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 45 of 83

ln 2012, we made a $1.7 million investment in Biozone. Effective January 2, 2014,
Biozone completed a merger with Cocrystal Discovery, lnc. (“Cocrystal”), another
entity in which we had an equity investment The name of the issuer was changed
to Cocrystal Pharma, lnc. (“COCP”). Dr. Frost previously invested in both Biozone
and Cocrystal. Effective January 16, 2014, we invested an additional $0.5
million in the company as part of a $2.75 million private placement and
received 1.0 million shares of common stock and 1.0 million 10-year warrants
exercisable at $0.50 per share. At June 30, 2015, we hold an 8% ownership interest
in COCP. . .

147.` Attached to the Q2 2015 10-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Q2 2015 10-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed.

148. On November 9, 2015, the Company filed its quarterly report on Form 10-Q with
the SEC for the fiscal quarter ended September 30, 2015 (the “Q3 2015 10-Q”). The Q3 2015 10-
Q was signed by Defendant Logal.

149. Regarding “Related Party Transactions” the Q3 2015 lO-Q stated, in relevant part:

ln 2012, we made a $1.7 million investment in Biozone. Effective January 2, 2014,
Biozone completed a merger with Cocrystal Discovery, lnc. (“Cocrystal”), another
entity in which we had an equity investment The name of the issuer was changed
to Cocrystal Pharma, lnc. (“COCP”). Dr. Frost previously invested in both Biozone
and Cocrystal. Effective January 16, 2014, we invested an additional $0.5
million in the company as part of a $2.75 million private placement and
received 1.0 million shares of common stock and 1.0 million 10-year warrants
exercisable at $0.50 per share. At September 30, 2015, we hold an 8% ownership
interest in COCP.

We hold investments in Zebra (ownership 28%), Sevion (3%), Neovasc (5%),
ChromaDex Corporation (2%), MabVax (0%), and ARNO (4%). The acquisition
of these investments were considered related party transactions as a result of our
executive management’s ownership interests and/or board representation in these
entities . . . ln October 2015, we made an additional $375 thousand investment in
MabVax pursuant to which we acquired 340,909 shares of common stock at $1.10
and 170,454 warrants to purchase shares of common stock. . . .

45

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 46 of 83

150. Attached to the Q3 2015 lO-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Q3 2015 10-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

151, On February 29, 2016, the Company filed its annual report on Form 10~K with the
SEC for the fiscal quarter and year ended December 31, 2015 (the “2015 10-K”). The 2015 10-K
was signed by Defendants Frost, Hsiao, Rubin, Logal, Baron, Beier, Kolosov, Lerner, Paganelli,
Pfenniger and Yu.

152. Regarding the Company’s “Growth Strategy,” the 2015 10-K stated, in relevant
part:

We expect our future growth to come from . . . opportunistically pursuing
complementary, accretive, or strategic acquisitions and investments

***

We have and expect to continue to be opportunistic and pursue complementary or
strategic acquisitions licenses and investments Our management team has
significant experience in identifying, executing and integrating these transactions
We expect to use well-timed, carefully selected acquisitions licenses and
investments to continue to drive our growth, including: . . . .

~ Early stage investments We have and may continue to make investments in early
stage companies that we perceive to have valuable proprietary technology and
significant potential to create value for OPKO as a shareholder.

153. Regarding the Company’s “Related Party Transactions” the 2015 10-K stated, in
relevant part:

ln 2012, we made a $1.7 million investment in Biozone. Effective January 2, 2014,
Biozone completed a merger with Cocrystal Discovery, lnc. (“Cocrystal”), another
entity in which we had an equity investment The name of the issuer was changed
to Cocrystal Pharma, lnc. (“COCP”). Dr. Frost previously invested in both Biozone
and Cocrystal. Effective January 16, 2014, we invested an additional $0.5
million in the company as part of a $2.75 million private placement and
received 1.0 million shares of common stock and 1.0 million 10-year warrants

46

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 47 of 83

exercisable at $0.50 per share. At December 31, 2015, we hold an 8% ownership
interest in COCP.

154. Conceming Defendant Frost and his significance to the Company, the 2015 10-K
stated:

Our success is dependent to a significant degree upon the involvement and efforts
of our Chairman and ChiefExecutive Officer, Phillip Frost, MD.

Our success is dependent to a significant degree upon the efforts of our Chairman
and Chief Executive Officer, Phillip Frost, M.D., who is essential to our business
The departure of our CEO for whatever reason or the inability of our CEO to
continue to serve in his present capacity could have a material adverse effect upon
our business financial condition, and results of operations Our CEO has a highly
regarded reputation in the pharmaceutical and medical industry and attracts
business opportunities and assists both in negotiations with acquisition targets
investment targets and potential joint venture partners Our CEO has also provided
financing to the Company, both in terms of a credit agreement and equity
investments lf we lost his services our relationships with acquisition and
investment targets joint ventures and investors may suffer and could cause a
material adverse impact on our operations financial condition, and the value of our `
Common Stock.

155. Attached to the 2015 10-K were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the 2015 10-K. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

156. On May 9, 2016, the Company filed its quarterly report on Form 10-Q with the
SEC for the fiscal quarter ended March 31, 2016 (the “Ql 2016 lO-Q”). The Ql 2016 10-Q was
signed by Defendant Logal.

157. Regarding “Related Party Transactions,” the Ql 2016 10-Q stated, in relevant part:

We hold investments in Zebra (ownership 29%), Sevion (3%), Neovasc (4%),

ChromaDex Corporation (2%), MabVax (l%), COCP (8%) and ARNO (4%).

These investments were considered related party transactions as a result of our

executive management’s ownership interests and/or board representation in these
entities . . . ln October 2015, we made an additional $0.4 million investment in

47

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 48 of 83

MabVax pursuant to which we acquired 340,909 shares of common stock
at $1.10 and 170,454 warrants to purchase shares of common stock.

158. Attached to the Ql 2016 lO-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Ql 2016 lO-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

159. On August 8, 2016, the Company filed its quarterly report on Form lO-Q with the
SEC for the fiscal quarter ended June 30, 2016 (the “Q2 2016 10-Q”). The Q2 2016 10-Q was
signed by Defendant Logal.

160. Regarding “Related Party Transactions” the Q2 2016 10-Q stated, in relevant part:

We hold investments in Zebra (ownership 29%), Sevion (3%), Neovasc (4%),

ChromaDex Corporation (2%), MabVax (1%), COCP (8%) and ARNO (4%).

These investments were considered related party transactions as a result of our

executive management’s ownership interests and/or board representation in these

entities . . . ln October 2015, we made an additional 804 million investment in

MabVax pursuant to which we acquired 340,909 shares of common stock

at $l.lO and 170,454 warrants to purchase shares of common stock.

161. Attached to the Q2 2016 10-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Q2 2016 lO-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

162. On November 7, 2016, the Company filed its quarterly report on Form lO-Q with
the SEC for the fiscal quarter ended September 30, 2016 (the “Q3 2016 lO-Q”). The Q3 2016 10-
Q was signed by Defendant Logal.

163. Regarding “Related Party Transactions” the Q3 2016 lO-Q stated, in relevant part:

We hold investments in Zebra (ownership 29%), Sevion (3%), Neovasc (4%),

ChromaDex Corporation (2%), MabVax (4%), COCP (8%) and ARNO (5%).
These investments were considered related party transactions as a result of our

48

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 49 of 83

executive management’s ownership interests and/or board representation in these
entities . . . ln October 2015, we made an additional $0.4 million investment in
MabVax pursuant to which we acquired 340,909 shares of common stock
at $l.10 and 170,454 warrants to purchase shares of common stock. . . .In August
2016 we invested an additional $1.0 million in Mab Vax for 20 7,900 shares of its
common stock and warrants to purchase 415, 800 shares of its common stock. In
September 2016 we invested an additional $2.0 million in COCP
for 4,878,050 shares of its common stock.

(Emphasis added.)

164. Attached to the Q3 2016 lO-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Q3 2016 10-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

165. On March 1, 2017, the Company filed its annual report on Form lO-K with the SEC
for the fiscal quarter and year ended December 31, 2016 (the “2016 lO-K”). The 2016 10-K was
signed by Defendants Frost, Hsiao, Rubin, Logal, Beier, Krasno, Lerner, Paganelli, Pfenniger and
Yu.

166, Regarding the Company’s “Growth Strategy,” the 2016 10-K stated, in relevant
part:

We expect our future growth to come from . . . opportunistically pursuing
complementary, accretive, or strategic acquisitions and investments '

***

We have and expect to continue to be opportunistic and pursue complementary or
strategic acquisitions licenses and investments Our management team has
significant experience in identifying, executing and integrating these transactions
We expect to use well-timed, carefully selected acquisitions licenses and
investments to continue to drive our growth, including: . . . .

° Early stage investments We have and may continue to make investments in early

stage companies that we perceive to have valuable proprietary technology and
significant potential to create value for OPKO as a shareholder.

49

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 50 of 83

167. Regarding the Company’s “Related Party Transactions” the 2016 10-K stated, in

relevant part:

We hold investments in Zebra (ownership 28%), Sevion (3%), Neovasc (4%),
ChromaDex Corporation (2%), MabVax (4%), COCP (8%), ARNO (5%),
NIMS 1% and BioCardia (5%). These investments were considered related party
transactions as a result of our executive management’s ownership interests and/or
board representation in these entities See further discussion of our investments in

Note 4. . . . In October 2015, we made an additional $0.4 million investment in
MabVax pursuant to which we acquired 340,909 shares of common stock
at $1.10 and 170,454 warrants to purchase shares of common stock. . . . ln August

2016 we invested an additional $1.0 million in MabVax for 207,900 shares of its
common stock and warrants to purchase 415,800 shares of its common stock. ln
September 2016, we invested an additional $2.0 million in COCP for 4,878,050
shares of its common stock.

168. Conceming Defendant Frost and his significance to the Company, the 2016 lO-K
stated:

Our success is dependent to a significant degree upon the involvement and efforts
of our Chairman and ChiefExecutive Officer, Phillip Frost, M.D.

Our success is dependent to a significant degree upon the efforts of our Chairman
and Chief Executive Officer, Phillip Frost, M.D., who is essential to our business
The departure of our CEO for whatever reason or the inability of our CEO to
continue to serve in his present capacity could have a material adverse effect upon
our business financial condition, and results of operations Our CEO has a highly
regarded reputation in the pharmaceutical and medical industry and attracts
business opportunities and assists both in negotiations with acquisition targets
investment targets and potential joint venture partners Our CEO has also provided
financing to the Company, both in terms of a credit agreement and equity
investments If we lost his services our relationships with acquisition and
investment targets joint ventures and investors may suffer and could cause a
material adverse impact on our operations financial condition, and the value of our
Common Stock.

169. Attached to the 2016 10-K were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the 2016 10-K. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal

control over financial reporting had been disclosed

50

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 51 of 83

170. On May 10, 2017, the Company filed its quarterly report on Form lO-Q with the
SEC for the fiscal quarter ended March 31, 2017 (the “Ql 2017 lO-Q”). The Ql 2017 lO-Q was

signed by Defendant Logal.
171. Regarding “Related Party Transactions,” the Ql 2017 lO-Q stated, in relevant part:

We hold investments in Zebra (ownership 28%), Sevion (3%), Neovasc (4%),
ChromaDex Corporation (2%), MabVax (4%), COCP (8%) ARNO (0%), NIMS
(1%) and BioCardia (5%). These investments were considered related party
transactions as a result of our executive management’s ownership interests and/or
board representation in these entities See further discussion of our investments in
Note 5. . . . In August 2016 we invested an additional $1.0 million in MabVax
for 207,900 shares of its common stock and warrants to purchase 415,800 shares of
its common stock. ln September 2016 we invested an additional $2.0 million in
COCP for 4,878,050 shares of its common stock.

172. Attached to the Ql 2017 10-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Ql 2017 10-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

173. On August 8, 2017, the Company filed its quarterly report on Form lO-Q with the
SEC for the fiscal quarter ended June 30, 2017 (the “Q2 2017 lO-Q”). The Q2 2017 lO-Q was
signed by Defendant Logal.

174. Regarding “Related PartyTransactions,” the Q2 2017 10-Q stated, in relevant part:

We hold investments in Zebra (ownership 29%), Sevion (2%), Neovasc (4%),
ChromaDex Corporation (2%), MabVax (4%), COCP (9%) ARNO (0%), NIMS
(1%), BioCardia (5%) and Eloxx (3%). These investments were considered related
party transactions as a result of our executive management’s ownership interests
and/or board representation in these entities

***

In May 2017, we invested an additional $0.5 million in MabVax for 285,714 shares
of Series G Preferred Stock and 322,820 shares of Series 1 Preferred Stock. We had
also invested an additional $1.0 million in MabVax in August 2016
for 207,900 shares of its common stock and warrants to purchase 415,800 shares of
its common stock.

51

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 52 of 83

ln April 2017, we invested an additional $1.0 million in COCP
for 4,166,667 shares of its common stock, and in September 2016, we had invested
an additional $2.0 million in COCP for 4,878,050 shares of its common stock.

175. Attached to the Q2 2017 lO-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Q2 2017 lO-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

176. On November 8, 2017, the Company filed its quarterly report on Form lO-Q with
the SEC for the fiscal quarter ended September 30, 2017 (the “Q3 2017 10-Q”). The Q3 2017 10-
Q was signed by Defendant Logal.

177. Regarding “Related Party Transactions,” the Q3 2017 lO-Q stated, in relevant part:

We hold investments in Zebra (ownership 29%), Sevion (2%), Neovasc (4%),
ChromaDex Corporation (2%), MabVax (4%), COCP (9%) ARNO (0%), NIMS
(l%), BioCardia (5%) and Eloxx (3%). These investments were considered related
party transactions as a result of our executive management’s ownership interests
and/or board representation in these entities

***

In July 2017, we invested an additional $0.1 million in Mab Vax
for 152,143 shares of common stock and in May 2017, we invested an
additional $0.5 million in MabVax for 285,714 shares of Series G Preferred Stock
and 322,820 shares of Series l Preferred Stock. We had also invested an
additional $l.O million in MabVax in August 2016 for 207,900 shares of its
common stock and warrants to purchase 415,800 shares of its common stock. In
April 2017, we invested an additional $1.0 million in COCP for 4,166,667 shares
of its common stock, and in September 2016, we had invested an additional $2.0
million in COCP for 4,878,050 shares of its common stock,

(Emphasis added.)

178. Attached to the Q3 2017 10-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Q3 2017 10-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal

control over financial reporting had been disclosed

52

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 53 of 83

179. On March 1, 2018, the Company filed its annual report on Form 10-K with the SEC
for the fiscal quarter and year ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was
signed by Defendants Frost, Hsiao, Rubin, Logal, Krasno, Lerner, Paganelli, Pfenniger and Yu.

180. Regarding the Company’s “Growth Strategy,” the 2017 10-K stated, in relevant
part:

We expect our future growth to come from . . . opportunistically pursuing
complementary, accretive, or strategic acquisitions and investments

***

We have and expect to continue to be opportunistic and pursue complementary or
strategic acquisitions licenses and investments Our management team has
significant experience in identifying, executing and integrating these transactions
We expect to use well-timed, carefully selected acquisitions licenses and
investments to continue to drive our growth, including: . . .

° Early stage investments We have and may continue to make investments in early
stage companies that we perceive to have valuable proprietary technology and
significant potential to create value for OPKO as a shareholder.

181. Regarding the Company’s “Related Party Transactions” the 2017 10-K stated, in

relevant part:

We hold investments in Zebra (ownership 29%), Neovasc (5%), ChromaDex
Corporation (1%), MabVax (2%), COCP (9%), NIMS 1% and BioCardia (5%).
These investments were considered related party transactions as a result of our
executive management’s ownership interests and/or board representation in these
entities See further discussion of our investments in Note 4.

***

In July 2017, we invested an additional $0.1 million in MabVax for 152,143 shares
of common stock and in May 2017, we invested an additional $0.5 million in
MabVax for 285,714 shares of Series G Preferred Stock and 322,820 shares of
Series l Preferred Stock. We had also invested an additional $1.0 million in
MabVax in August 2016 for 207,900 shares of its common stock and warrants to
purchase 415,800 shares of its common stock.

ln April 2017, we invested an additional$l.O million in COCP

for 4,166,667 shares of its common stock, and in August 2016, we had invested an
additional $2.0 million in COCP for 4,878,050 shares of its common stock.

53

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 54 of 83

182. Conceming Defendant Frost and his significance to the Company, the 2017 lO-K

stated:

Our success is dependent to a significant degree upon the involvement and efforts
of our Chairman and ChiefExecutive Officer, Phillip Frost, MD.

Our success is dependent to a significant degree upon the efforts of our Chairman
and Chief Executive Officer, Phillip Frost, M.D., who is essential to our business
The departure of our CEO for whatever reason or the inability of our CEO to
continue to serve in his present capacity could have a material adverse effect upon
our business financial condition, and results of operations Our CEO has a highly
regarded reputation in the pharmaceutical and medical industry and attracts
business opportunities and assists both in negotiations with acquisition targets
investment targets and potential joint venture partners Our CEO has also provided
financing to the Company, both in terms of a credit agreement and equity
investments If we lost his services our relationships with acquisition and
investment targets joint ventures and investors may suffer and could cause a
material adverse impact on our operations financial condition, and the value of our
Common Stock.

183. Attached to the 2017 lO-K were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of the financial reporting in 2017 10-K. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

184. On April 30, 2018, the Company issued the 2018 Proxy Statement Defendants
Frost, Hsiao, Rubin, Krasno, Lerner, Paganelli, Pfenniger and Yu solicited the 2018 Proxy
Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions 13

 

13 Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the lndividual
Defendants and they do not allege, and do not sound in, fraud Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims

54

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 55 of 83

185. The 2018 Proxy Statement stated, regarding the Company’s Code of Conduct that
“[t]he Company has adopted a Code of Business Conduct and Ethics that applies to all employees
officers and directors of the Company.”

186. With respect to the Company’s investments the 2018 Proxy Statement admitted, in
relevant part:

As of December 31, 2018,14 we hold investments in Cocrystal Pharma, lnc.

(“COCP”)(9%),. . . MabVax Therapeutics Holdings lnc. (‘MabVax’)(Z%) . . . In

May 2017, we invested an additional $0.5 million in MabVax for 285,714 shares

of Series G Preferred Stock and 322,820 shares of Series 1 Preferred Stock. ln July

2017, we invested an additional $0.1 million in MabVax for 152,143 shares of its

common stock.

However, the 2018 Proxy Statement failed to disclose the Pump & Dump Misconduct related to
MabVax and Cocrystal Pharma, lnc.

187. The 2018 Proxy Statement was false and misleading because, despite assertions to
the contrary, its Code of Conduct was not followed, as multiple lndividual Defendants engaged in
insider trading while allowing false and misleading statements to be issued to the investing public.

188. Further, the 2018 Proxy Statement failed to disclose that: (l) OPKO, Defendant
Frost, FGIT, and a number of other individuals and entities were engaged in the Pump & Dump
Misconduct; (2) as a result of the foregoing, OPKO would be subject to regulatory scrutiny from
government agencies including the SEC, and its shares would be suspended from trading; (3) the
Company failed to maintain internal controls and (4) as a result of the foregoing, the Company’s
public statements were materially false and misleading at all relevant times

189. On May 10, 2018, the Company filed its quarterly report on Form 10-Q with the

SEC for the fiscal quarter ended March 31, 2018 (the “Ql 2018 10-Q”). The Ql 2018 10-Q was

signed by Defendant Logal.

 

14 Upon information and belief, this is a drafting error, and should read December 31, 2017.

55

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 56 of 83

190. Regarding “Related Party Transactions” the Ql 2018 lO-Q stated, in relevant part:

We hold investments in Zebra (ownership 29%), Neovasc (1%), ChromaDex
Corporation (0%), MabVax (2%), COCP (9%), NIMS (1%) and BioCardia (5%).
These investments were considered related party transactions as a result of our
executive management’s ownership interests and/or board representation in these
entities See further discussion of our investments in Note 5.

In February 2018, we invested an additional $l .0 million in COCP for a convertible
note, which is convertible into 123,456 shares of its common stock, In April 2017,
we invested an additional $l .0 million in COCP for 138,889 shares of its common
stock, and in August 2016, we had invested an additional $2.0 million in COCP
for 162,602 shares of its common stock.

***

In July 2017, we invested an additional $0.1 million in MabVax for 50,714 shares
of common stock and in May 2017, we invested an additional $0.5 million in
MabVax for 1,667 shares of Series L Preferred Stock and 107,607 shares of Series
1 Preferred Stock.

191. Attached to the Ql 2018 lO-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Ql 2018 lO-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

192. On August 7, 2018, the Company filed its quarterly report on Form lO-Q with the
SEC for the fiscal quarter ended June 30, 2018 (the “Q2 2018 lO-Q”). The Q2 2018 lO-Q was
signed by Defendant Logal.

193. Regarding “Related Party Transactions” the Q2 2018 lO-Q stated, in relevant part:

We hold investments in Zebra (ownership 29%), Neovasc (1%), ChromaDex

Corporation (0%), MabVax (2%), COCP (9%), NIMS (1%) and BioCardia (5%).

These investments were considered related party transactions as a result of our

executive management’s ownership interests and/or board representation in these

entities See further discussion of our investments in Note 5.

In February 2018, we invested an additional $ l .0 million in COCP for a convertible

note, which is convertible into 123,456 shares of its common stock. In April 2017,
we invested an additional $1.0 million in COCP for 138,889 shares of its common

56

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 57 of 83

stock, and in August 2016, we had invested an additional $2.0 million in COCP
for 162,602 shares of its common stock,

***

In July 2017, we invested an additional $0.1 million in MabVax for 50,714 shares
of common stock and in May 2017, we invested an additional $0.5 million in
MabVax for 1,667 shares of Series L Preferred Stock and 107,607 shares of Series
l Preferred Stock.

194. Attached to the Q2 2018 10-Q were SOX Certifications signed by Defendants Frost
and Logal, attesting to the accuracy of financial reporting in the Q2 2018 lO-Q. The SOX
Certifications further attested that all fraud and any material changes to the Company’s internal
control over financial reporting had been disclosed

195. The statements referenced in 1111 121-183 and 190-194 above were materially false
and misleading and failed to disclose material facts necessary to make the statements made not
false and misleading Specifically, the lndividual Defendants failed to disclose that: (l) OPKO,
Defendant Frost, FGIT, and a number of other individuals and entities were engaged in the Pump
& Dump Misconduct; (2) as a result of the foregoing, OPKO would be Subject to regulatory
scrutiny from government agencies including the SEC, and its shares would be suspended from
trading; (3) the Company failed to maintain internal controls and (4) as a result of the foregoing
the Company’s public statements were materially false and misleading at all relevant times

The Truth Begins to Emerge

196. On September 7, 2018, the SEC issued a press release announcing the filing of a
complaint against among others Defendant Frost, OPKO, and FGIT. The release, titled “SEC
Charges Microcap Fraudsters for Roles in Lucrative Market Manipulation Schemes,” stated, in
relevant part:

T he Securities and Exchange Commission today charged a group of 10

individuals and 10 associated entities for their participation in long-running
fraudulent schemes that generated over $27 million from unlawful stock sales

57

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 58 of 83

and caused significant harm to retail investors who were left holding virtually
worthless stock.

According to the SEC’s complaint from 2013 to 2018, a group of prolific South
Florida-based microcap fraudsters led by Barry Honig manipulated the share price
of the stock of three companies in classic pump-and-dump schemes Miami biotech
billionaire Phillip Frost allegedly participated in two of these three schemes
Honig allegedly orchestrated the acquisition of large quantities of the issuer’s stock
at steep discounts and after securing a substantial ownership interest in the
companies Honig and his associates engaged in illegal promotional activity and
manipulative trading to artificially boost each issuer’s stock price and to give the
stock the appearance of active trading volume. According to the SEC’s complaint
Honig and his associates then dumped their shares into the inflated market reaping
millions of dollars at the expense of unsuspecting investors

“As alleged, Honig and his associates engaged in brazen market manipulation that
advanced their financial interests while fleecing innocent investors and
undermining the integrity of our securities markets,” said Sanjay Wadhwa, Senior
Associate Director in the SEC’s Division of Enforcement “They failed to
appreciate, however, the SEC’s resolve to relentlessly pursue and punish
participants in microcap fraud schemes.”

The SEC’s complaint, which was filed in federal district court in Manhattan,
charges Honig, John Stetson, Michael Brauser, John R. O’Rourke III, Mark
Groussman, Frost, Elliot Maza, Robert Ladd, Brian Keller, John H. Ford, Alpha
Capital Anstalt ATG Capital LLC, GRQ Consultants lnc., HS Contrarian
lnvestments LLC, Grander Holdings lnc., Melechdavid lnc., OPKO Health lnc.,
Frost Gamma lnvestments Trust, Southem Biotech lnc., and Stetson Capital
lnvestments lnc. with violating antifraud, beneficial ownership disclosure, and
registration provisions of the federal securities laws and seeks monetary and
equitable relief.

(Emphasis added.)

197. On this news, the price of OPKO stock dropped 81 .01 per share, or 18%, from the
previous day’s closing price, trading at 84.58 per share at 2:34 PM EDT on September 7, 2018, at
which time NASDAQ halted trading of OPKO shares

False and Misleading Statements Continue

198. The Company has continued to deny the Pump & Dump Misconduct ln a press

release issued September 7, 2018, the Company commented on the SEC Action, stating as follows:

58

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 59 of 83

MIAMI, Sept. 07, 2018 -- OPKO Health, lnc. U\IASDAQ: OPK) provided the
following comment on the lawsuit filed by the U.S. Securities and Exchange
Commission earlier today.

“OPKO learned today that the Securities and Exchange Commission has filed a
lawsuit in the Southem District of New York against a number of individuals and
entities including OPKO and its CEO and Chairman Phillip Frost The SEC failed
to provide notice of its intent to sue prior to filing the complaint which contains
serious factual inaccuracies Had the SEC followed its own standard procedures
OPKO and Dr. Frost would gladly have provided information that would have
answered a number of the SEC’s apparent questions and filing of this lawsuit
against them could have been avoided OPKO and Dr. Frost have always prided
themselves on adhering to the highest standards of financial disclosure, and they
are confident that once a proper investigation is completed and the facts of the case
have been fully disclosed, the matter will be resolved favorably for them.”

The Company noted that the complaint does not contain any allegations about
OPKO’s financial practices financial statements or business practices

Although the Company refuted the claims it was unable to identify any of the “factual
inaccuracies” in the SEC’s complaint

199. On September 11, 2018, the Company issued a press release updating investors on
NASDAQ’s suspension of trading in OPKO stock, Stating, in relevant part:

MIAMI, Sept. 11, 2018 -- OPKO Health, lnc. U\IASDAQ: OPK) has had trading in
its common stock halted by The Nasdaq Stock Market and the exchange has
advised OPKO that the halt will continue until the company responds (to
Nasdaq’s satisfaction) to the exchange ’s request for information related to the
previously reported lawsuit filed by the U.S. Securities and Exchange
Commission against a number of individuals and entities, including OPKO and
its CEO and Chairman Phillip Frost. As noted previously, the lawsuit does not
contain any allegations about OPKO’s financial practices financial statements or
business practices and OPKO is confident that once a proper investigation is
completed and the facts of the case have been fully disclosed, the matter will be
resolved favorably for the company, OPKO is working expeditiously to respond to
Nasdaq’s request for information, but it cannot currently estimate when trading will
resume.

(Emphasis added.)

59

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 60 of 83

200. On September 14, 2018, Defendant Frost released a statement in response to the
SEC Action, which stated, in relevant part:

“l was stunned by the SEC’s lawsuit and deny the allegations it contains against
me. lt was particularly disturbing that the SEC departed from its own longstanding
practice of providing advance notice and a meaningful opportunity to address their
questions in advance of filing an action[”]

“The allegations against me are belied by common sense, my history of supporting
promising scientific technology, and the facts I invested in two of the entities
identified in the complaint These investments were made because 1 understood the
entities presented promising medical developments and a real opportunity to deliver
value for shareholders 1 remain a significant long-term shareholder in both
companies.[”]

“Nothing is more important to me than my integrity and 1 am deeply proud of the
role 1 have played over many decades in developing medicines and diagnostic tools
that have improved many lives 1 intend to fight the charges that have been brought
against me and will fight to clear my name.”

201. The statements referenced in 1111 198-200 above were materially false and
misleading and failed to disclose material facts necessary to make the statements made not false
and misleading Specifically, the lndividual Defendants failed to disclose that: (l) OPKO,
Defendant Frost, FGIT, and a number of other individuals and entities were engaged in the Pump
& Dump Misconduct; (2) as a result of the foregoing, OPKO would be subject to regulatory
scrutiny from government agencies including the SEC, and its Shares would be suspended from
trading; (3) the Company failed to maintain internal controls; and (4) as a result of the foregoing,
the Company’s public statements were materially false and misleading at all relevant times

Trading of OPKO Stock ResumesLand the SEC Action Continues to Develop

202. OPKO Stock resumed trading on September 14, 2018. Upon the resumption of
trading, the price of OPKO shares fell an additional 80.68, or approximately 15%, closing at 83.90

on September 14, 2018.

60

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 61 of 83

203. On September 21, 2018, the Court in the SEC Action entered a judgment against
defendant John H. Ford. John H. Ford agreed to settle the SEC Action, without admitting or
denying the allegations against him, in exchange for prohibitions on violating the federal securities
laws in the future, a permanent bar from participating in any offering of penny stock, a civil
penalty, disgorgement of all gains and prejudgment interest thereon The amount of disgorgement
and the civil penalty are to be determined by the Court.

DAMAGES TO OPKO

204. As a direct and proximate result of the lndividual Defendants’ conduct OPKO is
losing and expending many millions of dollars

205. Such expenditures include, but are not limited to, legal fees associated with the SEC
Action and Pro Se Action filed against the Company and its CEO, the Securities Class Actions
filed against the Company, its CEO, its CFO, and its former CFO, any internal investigations and
amounts paid to outside lawyers accountants and investigators in connection thereto.

206. Additionally, these expenditures include, but are not limited to, lavish
compensation and benefits paid to the lndividual Defendants who breached their fiduciary duties
to the Company.

207. As a direct and proximate result of FGIT and the lndividual Defendants’ conduct
OPKO has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s
discount” that will plague the Company’s stock in the future due to the Company’s and their
misrepresentations and FGIT and the lndividual Defendants’ breaches of fiduciary duties and

unjust enrichment

61

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 62 of 83

DERIVATIVE ALLEGATIONS

208. Plaintiff brings this action derivatively and for the benefit of OPKO to redress
injuries suffered, and to be suffered, as a result of FGIT and the lndividual Defendants’ breaches
of their fiduciary duties as controlling shareholders directors and/or officers of OPKO, unjust
enrichment violations of Section 14(a) of the Exchange Act, as well as the aiding and abetting
thereof.

209. OPKO is named solely as a nominal party in this action This is not a collusive
action to confer jurisdiction on this Court that it would not otherwise have.

210. Plaintiff is and has been at all relevant times a shareholder of OPKO. Plaintiff will
adequately and fairly represent the interests of OPKO in enforcing and prosecuting its rights and,
to that end, has retained competent counsel, experienced in derivative litigation, to enforce and
prosecute this action

DEMAND FUTILITY ALLEGATIONS

211. Plaintiff incorporates by reference and re-alleges each and every allegation stated
above as if fully set forth herein

212. A pre-suit demand on the Board of OPKO is futile and, therefore, excused At the
time of filing of this action, the Board consists of the following nine individuals: Defendants Frost,
Hsiao, Rubin, Krasno, Lerner, Paganelli, Pfenniger and Yu (the “Director-Defendants”) and non-
party Robert S. Fishel (collectively with the Director-Defendants, the “Directors”). Plaintiff needs
only to allege demand futility as to five of the nine directors that were on the Board at the time this
action was commenced

213. Demand is excused as to all of the Director-Defendants because each one of them

faces individually and collectively, a substantial likelihood of liability as a result of the scheme

62

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 63 of 83

they engaged in knowingly or recklessly to make and/or cause the Company to make false and
misleading statements and omissions of material facts while one of them engaged in insider sales
based on material non-public information, netting proceeds of over 81.5 million, which renders
them unable to impartially investigate the charges and decide whether to pursue action against
themselves and the other perpetrators of the Scheme.

214. In complete abdication of their fiduciary duties the Director-Defendants either
knowingly or recklessly participated in making and/or causing the Company to make the materially
false and misleading statements alleged herein The fraudulent scheme was inter alia, intended to
make the Company appear more profitable and attractive to investors As a result of the foregoing,
the Director-Defendants breached their fiduciary duties face a substantial likelihood of liability,
are not disinterested, and demand upon them is futile, and thus excused

215. Additional reasons that demand on Director-Defendant Frost is futile follow.
Director-Defendant Frost has served as the Chairman of the Board and CEO since 2007. Thus as
the Company admits in the 2018 Proxy Statement Director-Defendant Frost is a non-independent
director. Director-Defendant Frost receives handsome compensation for his services to OPKO,
including over 83 million in 2016 and 8870,800 in 2017. Director-Defendant Frost was responsible
for all of the false and misleading statements and omissions that were made, including those in the
foregoing periodic filings with the SEC, each of which he either signed or signed a SOX
Certification for. He also solicited the 2018 Proxy Statement which contained material
misrepresentations and omissions as alleged above. His large Company stock holding, worth at
least 8633.1 million before the fraud was fully exposed, reveals his interest in keeping the
Company’s Stock price as high as possible. As the Company’s highest officer and as Chairman of

the Board, he conducted little, if any, oversight of the Company’s engagement in the scheme to

63

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 64 of 83

make false and misleading statements consciously disregarded his duties to monitor such controls
over reporting and engagement in the scheme, and consciously disregarded his duties to protect
corporate assets Moreover, Director-Defendant Frost is a Director-Defendant in the both the SEC
Action and the Securities Class Actions For these reasons too, Director-Defendant Frost breached
his fiduciary duties faces a substantial likelihood of liability, is not independent or disinterested,
and thus demand upon him is futile and, therefore, excused

216. Additional reasons that demand on Director-Defendant Rubin is futile follow.
Director-Defendant Rubin has served as a Company director and as Executive Vice President 4
Administration since 2007. Thus as the Company admits in the 2018 Proxy Statement Director-
Defendant Rubin is a non-independent director. He receives handsome compensation including
over 82.7 million in 2016 and 8820,800 in 2017. As a long-time Company director and executive
during the Relevant Period, he conducted little, if any, oversight of the Company’s engagement in
the scheme to make false and misleading statements consciously disregarded his duties to monitor
such'controls over reporting and engagement in the scheme, and consciously disregarded his duties
to protect corporate assets Director-Defendant Rubin signed, and thus personally made the false
and misleading statements in, the 2014 10-K, 2015 10-K, 2016 10-K, and 2017 10-K that are
referenced herein He also solicited the 2018 Proxy Statement which contained material
misrepresentations and omissions as alleged above. His insider sales before the fraud was
exposed, which yielded over 81.5 million in proceeds demonstrate his motive in facilitating and
participating in the fraud Further, Director-Defendant Rubin has strong personal and professional
connections with Director-Defendant Frost: in 2017 Forbes reported that Director-Defendant

Rubin is a “regular lunch mate” of Director-Defendant Frost, and the two men have frequent face

64

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 65 of 83

to face meetings.15 Further, Director-Defendant Rubin has been involved in securities violations
with Director-Defendant Frost in the past A class action lawsuit for violations of the securities
laws was filed in the Southem District of Florida against Searchmedia Holdings Limited, and
Defendants Frost, Rubin, and Beier (among others) in 2010 and was partially settled in 2013 for
consideration of 82.75 million Thus, for these reasons too, Director-Defendant Rubin breached
his fiduciary duties faces a substantial likelihood of liability, is not independent or disinterested
and thus demand upon him is futile and, therefore, excused

217. Additional reasons that demand on Director-Defendant Hsiao is futile follow.
Director-Defendant Hsiao has served as the Company’s Vice-Chairman and Chief Technical
Officer since 2007. Thus, as the Company admits in the 2018 Proxy Statement Director-Defendant
Hsiao a non-independent director. She receives handsome compensation, including approximately
82.9 million in 2016 and 8915,800 in 2017. As a long-time Company director and Chief Technical
Officer, she conducted little, if any, oversight of the Company’s engagement in the scheme to
make false and misleading statements consciously disregarded her duties to monitor such controls
over reporting and engagement in the scheme, and consciously disregarded her duties to protect
corporate assets Director-Defendant Hsiao signed, and thus personally made the false and
misleading statements in, the 2014 10-K, 2015 10-K, 2016 10-K, and 2017 10-K that are
referenced herein She also solicited the 2018 Proxy Statement which contained material
misrepresentations and omissions as alleged above. Director-Defendant Hsiao also shares a close
relationship with Director-Defendant Frost, who faces a substantial likelihood of liability in the
SEC Action and the Securities Class Actions ln profiling Director-Defendant Hsiao, Forbes

described Director-Defendant Hsiao as Director-Defendant “Frost’s close confidante and business

 

15 Matt Schifrin, Meet Miami 's Renaissance Billionaire, FORBES (Jan. 24, 2017),
https://www.forbescom/sites/schifrin/2017/01/03/meet-miamis-renaissance-billionaire/#b475 l7f7306b.

65

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 66 of 83

partner [who] has been working with him for year[s] at various pharma outfits.” ln January 2017,
Forbes reported that Director-Defendant Frost “lunches daily with senior executives including Dr.
Jane Hsiao . . . whose late husband, Charles cofounded lvax with Frost.”16 Director-Defendant
Hsiao also coordinated with Director-Defendant Frost to perpetrate the Pump & Dump
Misconduct The complaint in the Pro Se Action alleges that Brian Keller, one of the Frost
Conspirators represented to the pro se plaintiff that Director-Defendant Hsiao was involved in
negotiating with Nian Wu, a chemist involved with BioZone in response to the pro se plaintiff’s
assertion to Brian Keller that activities of the Frost Conspirators at BioZone constituted fraud ln
a conference call held with analysts and investors on March 1, 2018, Director-Defendant Frost
touted the confidence that he and Director-Defendant Hsiao had in OPKO, stating his confidence
had been confirmed by his “investing an additional 825 million into the Company, alongside my
colleague Dr. Jane Hsiao.” These connections extend to shared philanthropic interests the Phillip
and Patricia Frost Museum of Science includes the Hsiao Family Special Exhibition Gallery.
Further, as recently as June 2018, Director-Defendant Hsiao’s Jane Hsiao Asian Art Endowment
funded an exhibit at the Frost Art Museum at Florida lntemational University, underscoring the
depth of her social and professional connections with Director-Defendant Frost Thus for these
reasons too, Director-Defendant Hsiao breached her fiduciary duties faces a substantial likelihood
of liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,
excused

218. Additional reasons that demand on Defendant Paganelli is futile follow. Defendant
Paganelli has served as a Company director since 2003 and is a member of the Audit Committee,

As a long-time Company director and member of the Audit Committee, he conducted little, if any, `

 

16 Matt Schifrin, Meet Miami 's Renaissance Billionaire, FORBES (.lan. 24, 2017),
https://www.forbes.com/sites/schifrin/201 7/01/03/meet-miamis-renaissance-billionaire/#b475 17f7306b.

66

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 67 of 83

oversight of the Company’s engagement in the scheme to make false and misleading statements
consciously disregarded his duties to monitor such controls over reporting and engagement in the
scheme, and consciously disregarded his duties to protect corporate assets Defendant Paganelli
signed, and thus personally made the false and misleading statements in, the 2014 lO-K, 2015 10-
K, 2016 lO-K, and 2017 lO-K that are referenced herein He also solicited the 2018 Proxy
Statement which contained material misrepresentations and omissions as alleged above. Thus,
for these reasons too, Defendant Paganelli breached his fiduciary duties faces a substantial
likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,
therefore, excused

219. Additional reasons that demand on Defendant Lerner is futile follow. Defendant
Lerner has served as a Company director since 2007. As a long-time Company director, he
conducted little, if any, oversight of the Company’s engagement in the scheme to make false and
misleading statements consciously disregarded his duties to monitor such controls over reporting
and engagement in the scheme, and consciously disregarded his duties to protect corporate assets
Moreover, Defendant Lerner signed, and thus personally made the false and misleading statements
in, the 2014 10-K, 2015 10-K, 2016 10-K, and 2017 10-K that are referenced herein He also
solicited the 2018 Proxy Statement which contained material misrepresentations and omissions
as alleged above. Thus for these reasons too, Defendant Lerner breached his fiduciary duties
faces a substantial likelihood of liability, is not independent or disinterested and thus demand upon
him is futile and, therefore, excused

220. Additional reasons that demand on Defendant Pfenniger is futile follow. Defendant
Pfenniger has Served as a Company Director since 2008, and is a Chairman of the Audit

Committee. He receives handsome compensation, including 8109,700 in 2017. As a Company

67

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 68 of 83

director and Chairman of the Audit Committee, he conducted little, if any, oversight of the
Company’s engagement in the scheme to make false and misleading statements consciously
disregarded his duties to monitor such controls over reporting and engagement in the scheme, and
consciously disregarded his duties to protect corporate assets Moreover, Defendant Pfenniger
signed, and thus personally made the false and misleading statements in, the 2014 10-K, 2015 10-
K, 2016 10-K, and 2017 lO-K that are referenced herein He also solicited the 2018 Proxy
Statement which contained material misrepresentations and omissions as alleged above. Thus
for these reasons too, Defendant Pfenniger breached his fiduciary duties faces a substantial
likelihood of liability, is not independent or disinterested and thus demand upon him is futile and,
therefore, excused

221. Additional reasons that demand on Defendant Yu is futile follow. Defendant Yu
has served as a Company director since 2009. As a trusted Company director, she conducted little,
if any, oversight of the Company’s engagement in the scheme to make false and misleading
statements consciously disregarded her duties to monitor such controls over reporting and
engagement in the scheme, and consciously disregarded his duties to protect corporate assets
Defendant Yu signed, and thus personally made the false and misleading statements in, the 2014
10-K, 2015 10-K, 2016 lO-K, and 2017 10-K that are referenced herein She also solicited the
2018 Proxy Statement which contained material misrepresentations and omissions as alleged
above. Thus for these reasons too, Defendant Yu breached her fiduciary duties faces a substantial
likelihood of liability, is not independent or disinterested, and thus demand upon her is futile and,
therefore, excused

222. Additional reasons that demand on Defendant Krasno is futile follow. Defendant

Krasno has served as a Company Director since February 2017, and is a member of the Audit

68

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 69 of 83

Committee, He receives handsome compensation, including 8229,954 in 2017. As a Company
director and member of the Audit Committee, he conducted little, if any, oversight of the
Company’s engagement in the scheme to make false and misleading statements consciously
disregarded his duties to monitor such controls over reporting and engagement in the scheme, and
consciously disregarded his duties to protect corporate assets Moreover, Defendant Krasno
signed, and thus personally made the false and misleading statements in, the 2016 10-K and 2017
10-K that are referenced herein He also solicited the 2018 Proxy Statement which contained
material misrepresentations and omissions as alleged above. Thus for these reasons too,
Defendant Krasno breached his fiduciary duties faces a substantial likelihood of liability, is not
independent or disinterested, and thus demand upon him is futile and, therefore, excused

223. Additional reasons that demand on the Board is futile follow.

224. As described above, one of the Directors on the Board directly engaged in insider
trading, in violation of federal law and the Company’s Code of Conduct. Director-Defendant
Rubin received proceeds of over 81.5 million as a result of insider transactions executed during
the period when the Company’s stock price was artificially inflated due to the false and misleading
statements alleged herein Therefore, demand in this case is futile as to him, and thus excused

225. As noted in the 2018 Proxy Statement the Company engages a number of ongoing
transactions with entities associated with Director-Defendant Frost, These arrangements include:

(a) A five-year lease between the Company and Frost Real Estate Holdings LLC,

entered into January 1, 2014, pursuant to which the Company initially paid 881,000 per

month for approximately 29,000 square feet of office space. Beginning in 2018 and running

into 2019, the rent increased to 886,000 per month.17

 

17 The 2018 Proxy Statement asserts that the rent was reduced by 8216,000 for the cost of tenant improvements

69

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 70 of 83

(b) The Company uses an airplane owned by a company beneficially owned by

Director-Defendant Frost, for which that company is reimbursed The Company paid

approximately 8361,000 and 8298,000 in fiscal years 2017 and 2016, respectively for the

use of the private plane.
Thus, the Company has indirectly paid Director-Defendant Frost approximately 84.45 million in
rent during the Relevant Period and 8659,000 over the past two fiscal years for air travel.
Therefore, in addition to those reasons named above, demand is futile as to Director-Defendant
Frost because he lacks independence as a result of these contracts

226. Demand in this case is excused because the Directors are beholden to and controlled
by Director-Defendant Frost, who controls the Company by virtue of his share ownership, which
provided him with approximately 64% of the total shareholder voting power as of April 18, 2018.18
These shareholdings provide Director-Defendant Frost with significant control over the continued
employment of the remaining Directors, especially Director-Defendants Hsiao and Rubin, who are
also executives of OPKO. Director-Defendants Krasno and Pfenniger are also beholden to
Director-Defendant Frost because of the handsome compensation they receive as Directors Thus
the Directors are unable to evaluate a demand with disinterest or independence as a result of
Director-Defendant Frost’s control over them and his substantial likelihood of liability in the SEC
Action, the Securities Class Actions and in the present action, and demand is excused

227. Demand in this case is excused because the Directors, eight of whom are named as

defendants in this action, and one of whom is a defendant in both the SEC Action and the Securities

 

18 The 2018 Proxy Statement reports that, as of April 18, 2018, Defendant Frost beneficially owned 34.76% of the
Company’s outstanding stock, and FGIT beneficially owned 33.54% of the Company’s outstanding stock. Defendant
Frost is the trustee and Frost Gamma Limited Partnership is the sole and exclusive beneficiary of FGIT. Accounting
for shares included in the reported in the beneficial ownership of both Defendant Frost and FGIT (5 million though a
convertible note held by FGIT and 20,091,062 held by the Frost Group LLC), Defendant Frost could exercise voting
power, directly or indirectly, over 64.45% of the Company’s common stock as of April 18, 2018, based on a reported
559,473,568 shares outstanding as ofthat date.

70

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 71 of 83

Class Actions control the Company and are beholden to each other. The Directors have
longstanding business and personal relationships with each other and the other lndividual
Defendants that preclude them from acting independently and in the best interests of the Company
and the shareholders These conflicts of interest precluded the Directors from adequately
monitoring the Company’s operations and internal controls and calling into question the lndividual
Defendants’ conduct Thus any demand on the Directors would be futile

228. Many of the lndividual Defendants, including four current Directors, have
connections dating back decades through IVAX. The tenures of these lndividual Defendants at
IVAX overlap as follows:

(a) Director-Defendant Frost was the CEO & Chairman of IVAX from 1987 to 2006.

(b) Director-Defendant Hsiao was the Vice Chair - Technical Affairs from 1995 to
2006.

(c) Director-Defendant Rubin was the General Counsel and Secretary from 2001 to
2006.

(d) Director-Defendant Pfenniger was the Chief Operating Officer from 1994 to 1997,
and Senior Vice President of Legal Affairs and General Counsel from 1989-1994.

(e) Defendant Beier was Senior Vice President of F inance and CFO from 1997 to 2007.
Upon information and belief, these lndividual Defendants developed social and professional
connections during their shared tenures as senior executives of IVAX which prevent them from
evaluating a demand with independence

229. Director-Defendants Frost, Hsiao, and Rubin have particularly strong personal and
professional connections They, along with FGIT, are each members of The Frost Group, LLC, a

private equity firm specializing in PIPE investments founded in 2006. The Frost Group, LLC

71

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 72 of 83

beneficially owned approximately 3.59% of the Company’s outstanding stock as of April 18,
2018.

230. The strong connections between Director-Defendants Frost, Hsiao, and Rubin are
further evidenced by their shared memberships on company boards Director-Defendants Frost,
Hsiao, and Rubin all currently serve on the board of Cocrystal Pharma, lnc., which was a subject
of the Puma & Dump Misconduct Further, all three previously served on the Board of several
other companies including Safestitch Medical, lnc. prior to its merger with TransEnterix (along
with Director-Defendant Pfenniger) and PROLOR Biotech, lnc., prior to its acquisition by the
Company in August 2013.

1 231. Director-Defendants Frost and Rubin also both previously served on the boards of:
(l) Cogint lnc.; and (2) Sevion Therapeutics lnc. prior to its merger with Eloxx Pharmaceuticals
lnc.

232. Director-Defendants Frost, Rubin, and Krasno all serve together on the board of
Castle Brands lnc.

233. Director-Defendants Frost and Krasno serve on the board of Ladenburg Thalmann
Financial Services lnc., and Defendant Kolosov formerly served on the board of Ladenburg
Thalmann Financial Services lnc.

234. Director-Defendants Frost and Pfenniger serve together on the Board of Trustees
of the Frost Science Museum, where Director-Defendant Pfenniger is the Vice Chairman of the
board

235. Director-Defendants Frost and Lerner both previously served on the board of Teva

Pharmaceuticals Industries, Limited

72

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 73 of 83

236. As a result of these long-time personal and professional connections combined
with the substantial likelihood of liability that Director-Defendant Frost faces in the SEC Action
and the Securities Class Actions none of Director-Defendants Frost, Hsiao, Rubin, Krasno,
Lerner, or Pfenniger can evaluate a demand with independence and thus demand is excused

237. Several of the Director-Defendants serve together on boards outside of OPKO:

(a) Director-Defendant Hsiao is the board chair of Non-lnvasive Monitoring Systems,
lnc., where Defendant Rubin also serves as a Director.

(b) Director-Defendants Hsiao and Pfenniger both serve on the board of TransEnterix,
lnc.

(c) Director-Defendants Krasno and Pfenniger both serve on the board of BioCardia,
lnc. 1
Upon information and belief, Director-Defendants Hsiao, Rubin, Pfenniger and Krasno have
developed social and professional connections as a result of their shared service on these boards
As a result of these social and professional connections Director-Defendants Hsiao, Rubin,
Pfenniger and Krasno are unable to evaluate a demand with independence and therefore, demand
on them is excused

238. ln violation of the Code of Conduct the Directors conducted little, if any, oversight
of the Company’s internal controls over public reporting and of the Company’s engagement in
FGlT and the lndividual Defendants’ scheme to issue materially false and misleading statements
to the public, and facilitate and disguise FGIT and the lndividual Defendants’ violations of law,
including breaches of fiduciary duty, unjust enrichment and violations of Section 14(a) of the

Exchange Act. ln violation of the Code of Conduct the Directors failed to comply with the law,

73

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 74 of 83

while one of the Director-Defendants engaged in insider trading Thus the Directors face a
substantial likelihood of liability and demand is futile as to them.

239. OPKO has been, and will continue to be, exposed to significant losses due to the
wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves
or others who were responsible for that wrongful conduct to attempt to recover for OPKO any part
of the damages OPKO suffered and will continue to suffer thereby. Thus, any demand upon the
Directors would be futile

240. FGlT’s and the lndividual Defendants’ conduct described herein and summarized
above could not have been the product of legitimate business judgment as it was based on bad faith
and intentional, reckless or disloyal misconduct Thus, none of the Directors can claim exculpation
from their violations of duty pursuant to the Company’s charter (to the extent such a provision
exists). As a majority of the Directors face a substantial likelihood of liability, they are self-
interested in the transactions challenged herein and cannot be presumed to be capable of exercising
independent and disinterested judgment about whether to pursue this action on behalf of the
shareholders of the Company. Accordingly, demand is excused as being futile

241. The acts complained of herein constitute violations of fiduciary duties owed by
OPKO’s officers and directors (along with FGIT), and these acts are incapable of ratification

242. The Directors may also be protected against personal liability for their acts of
mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability
insurance if they caused the Company to purchase it for their protection with corporate funds i.e,
monies belonging to the stockholders of OPKO. lf there is a directors’ and officers’ liability
insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as inter alia, the “insured-

74

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 75 of 83

versus-insured exclusion.” As a result if the Directors were to sue themselves or certain of the
officers of OPKO, there would be no directors’ and officers’ insurance protection Accordingly,
the Directors cannot be expected to bring such a suit On the other hand, if the suit is brought
derivatively, as this action is brought such insurance coverage, if such an insurance policy exists
will provide a basis for the Company to effectuate a recovery. Thus demand on the Directors is
futile and, therefore excused

243. lf there is no directors’ and officers’ liability insurance then the Directors will not
cause OPKO to sue the lndividual Defendants named herein, since if they did, they would face a
large uninsured individual liability, Accordingly, demand is futile in that event as well.

244. Thus for all of the reasons set forth above all of the Directors and, if not all of
them, certainly at least five of the Directors, cannot consider a demand with disinterestedness and
independence Consequently, a demand upon the Board is excused as futile

FIRST CLAIM

Against the lndividual Defendants for Violations of
Section 14(a) of the Securities Exchange Act of 1934

245. Plaintiff incorporates by reference and re-alleges each and every allegation set forth
above as though fully set forth herein

246. The Section 14(a) Exchange Act claims alleged herein are based solely on
negligence They are not based on any allegation of reckless or knowing conduct by or on behalf
of the lndividual Defendants The Section 14(a) claims alleged herein do not allege and do not
sound in fraud Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,
or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims

75

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 76 of 83

247. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall
be unlawful for any person, by use of the mails or by any means or instrumentality of interstate
commerce or of any facility of a national securities exchange or otherwise in contravention of
such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public
interest or for the protection of investors to solicit or to permit the use of his name to solicit any
proxy or consent or authorization in respect of any security (other than an exempted security)
registered pursuant to section 12 of this title [15 U.S.C. § 781].”

248. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no
proxy statement shall contain “any statement which, at the time and in the light of the
circumstances under which it is made is false or misleading with respect to any material fact or
which omits to state any material fact necessary in order to make the statements therein not false
or misleading.” 17 C.F.R. §240.14a-9.

249. Under the direction and watch of the Directors the 2018 Proxy Statement failed to
disclose that: (l) OPKO, Defendant Frost, FGIT, and a number of other individuals and entities
were engaged in the Pump & Dump Misconduct (2) as a result of the foregoing OPKO would be
subject to regulatory scrutiny from government agencies including the SEC, and its shares would
be suspended from trading; (3) the Company failed to maintain internal controls; and (4) as a result
of the foregoing, the Company’s public statements were materially false and misleading at all
relevant times

250. Moreover, the 2018 Proxy Statement as false and misleading when it discussed the
Company’s adherence to specific governance policies and procedures including the Code of

Conduct due to the lndividual Defendants’ failures to abide by them.

76

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 77 of 83

251. ln the exercise of reasonable care the lndividual Defendants should have known
that by misrepresenting or failing to disclose the foregoing material facts the statements contained
in the 2018 Proxy Statement were materially false and misleading The misrepresentations and
omissions were material to Plaintiff in voting on the matters set forth for shareholder determination
in the 2018 Proxy Statement including, but not limited to, election of directors approval of officer
compensation, and appointment of an independent auditor.

252. The false and misleading elements of the 2018 Proxy Statement led to the re-
election of Defendants Frost, Hsiao, Rubin, Krasno, Lerner, Paganelli, Pfenniger, and Yu, which
allowed them to continue breaching their fiduciary duties to OPKO.

253. The Company was damaged as a result of the lndividual Defendants’ material
misrepresentations and omissions in the 2018 Proxy Statement

254. Plaintiff on behalf of OPKO has no adequate remedy at law.

SECOND CLAIM

Against the lndividual Defendants and FGIT for Breach of Fiduciary Duties

255. Plaintiff incorporates by reference and re-alleges each and every allegation set forth
above as though fully set forth herein

256. Each lndividual Defendant and FGlT owed to the Company the duty to exercise
candor, good faith, and loyalty in the management and administration of OPKO’s business and
affairs

257. Each of the lndividual Defendants and FGlT violated and breached his her or its
fiduciary duties of candor, good faith, loyalty, reasonable inquiry, oversight and supervision

258. The lndividual Defendants’ and FGlT’s conduct set forth herein was due to their

intentional or reckless breach of the fiduciary duties they owed to the *Company, as alleged herein

77

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 78 of 83

The lndividual Defendants and FGIT intentionally or recklessly breached or disregarded their
fiduciary duties to protect the rights and interests of OPKO.

259. ln breach of their fiduciary duties owed to OPKO, the lndividual Defendants and
FGIT willfully or recklessly made and/or caused the Company to make false and misleading
statements and omissions of material fact that failed to disclose that: (l) OPKO, Defendant Frost,
FGlT, and a number of other individuals and entities were engaged in the Pump & Dump
Misconduct; (2) as a result of the foregoing, OPKO would be subject to regulatory scrutiny from
government agencies including the SEC, and its shares would be suspended from trading; (3) the
Company failed to maintain internal controls; and (4) as a result of the foregoing, the Company’s
public statements were materially false and misleading at all relevant times

260. The lndividual Defendants and FGIT failed to correct and caused the Company to
fail to rectify any of the wrongs described herein or correct the false and misleading statements
and omissions of material fact referenced herein, rendering them personally liable to the Company
for breaching their fiduciary duties

261. ln further breach of their fiduciary duties FGIT and the lndividual Defendants
failed to maintain an adequate system of oversight disclosure controls and procedures and internal
controls

262. The lndividual Defendants and FGlT had actual or constructive knowledge that the
Company issued materially false and misleading statements and they failed to correct the
Company’s public statements and representations The lndividual Defendants and FGlT had actual
knowledge of the misrepresentations and omissions of material facts set forth herein, or acted with
reckless disregard for the truth, in that they failed to ascertain and to disclose such facts even

though such facts were available to them, Such material misrepresentations and omissions were

78

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 79 of 83

committed knowingly or recklessly and for the purpose and effect of artificially inflating the price
of OPKO’s securities and disguising insider sales

263. The lndividual Defendants and FGIT had actual or constructive knowledge that
they had caused the Company to improperly engage in the fraudulent schemes set forth herein and
to fail to maintain adequate internal controls The lndividual Defendants and FGlT had actual
knowledge that the Company was engaging in the fraudulent schemes set forth herein, and that
internal controls were not adequately maintained, or acted with reckless disregard for the truth, in
that they caused the Company to improperly engage in the fraudulent schemes and to fail to
maintain adequate internal controls even though such facts were available to them, Such improper
conduct was committed knowingly or recklessly and for the purpose and effect of artificially
inflating the price of OPKO’s securities and engaging in insider sales

264. These actions were not a good-faith exercise of prudent business judgment to
protect and promote the Company’s corporate interests

265. As a direct and proximate result of the lndividual Defendants’ and FGIT’s breaches
of their fiduciary obligations OPKO has sustained and continues to sustain significant damages
As a result of the misconduct alleged herein, the lndividual Defendants and FGIT are liable to the
Company.

266. Plaintiff on behalf of OPKO has no adequate remedy at law.

THIRD CLAIM

Against lndividual Defendants and FGIT for Unjust Enrichment
267. Plaintiff incorporates by reference and re~alleges each and every allegation set forth

above as though fully set forth herein

79

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 80 of 83

268. By their wrongful acts violations of law, and false and misleading statements and
omissions of material fact that they made and/or caused to be made the lndividual Defendants and
FGIT were unjustly enriched at the expense of, and to the detriment of, OPKO.

269. The lndividual Defendants and FGlT either benefitted financially from the Pump
& Dump Misconduct or based on improper conduct received bonuses stock options or similar
compensation from OPKO that was tied to the performance or artificially inflated valuation of
OPKO, or received compensation that was unjust in light of the lndividual Defendants’ and FGlT’s
bad faith conduct

270. Plaintiff, as a shareholder and a representative of OPKO, seeks restitution from the
lndividual Defendants and FGlT and seeks an order from this Court disgorging all profits
including from insider transactions and/or excessive compensation, including any performance-
based or valuation-based compensation, obtained by the lndividual Defendants and FGlT due to
their wrongful conduct and breach of their fiduciary and contractual duties

271. Plaintiff on behalf of OPKO has no adequate remedy at law.

PRAYER FOR RELIEF

FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

lndividual Defendants as follows:

(a) Declaring that Plaintiff may maintain this action on behalf of OPKO, and
that Plaintiff is an adequate representative of the Company;

(b) Declaring that each of the lndividual Defendants and FGIT breached or
aided and abetted the breach of their fiduciary duties to OPKO;

(c) Detennining and awarding to OPKO the damages sustained by it as a result
of the violations set forth above from each of the lndividual Defendants and FGIT, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

80

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 81 of 83

(d) Directing OPKO, the lndividual Defendants and FGIT to take all necessary
actions to reform and improve its corporate governance and internal procedures to comply with
applicable laws and to protect OPKO and its shareholders from a repeat of the damaging events
described herein, including, but not limited to, putting forward for shareholder vote the following
resolutions for amendments to the Company’s Bylaws or Articles of lncorporation and the
following actions as may be necessary to ensure proper corporate governance policies:

1. a proposal to strengthen the Board’s supervision of operations and develop
and implement procedures for greater shareholder input into the policies and
guidelines of the board;

2. a provision to permit the shareholders of OPKO to nominate at least five
candidates for election to the board; and

3. a proposal to ensure the establishment of effective oversight of compliance
with applicable laws rules and regulations

(e) Awarding OPKO restitution from each of the lndividual Defendants and
FGIT;

(f) Awarding Plaintiff the costs and disbursements of this action, including
reasonable attomeys’ and experts’ fees costs and expenses and

(g) Granting such other and further relief as the Court may deem just and

proper,

Dated: October 2, 2018

81

t Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 82 of 83

Respectfully submitted,

444-

Walter J. hews '
Fla. Bar No.: 0174319

MATHEWS GIBERSON LLP
200 S. Andrews Avenue, Suite 800
Fort Lauderdale FL 33301
Telephone: (954) 463-1929

Fax. (954) 653-2963

Email: wjm@mathewsllp.com

Timothy W. Brown

THE BROWN LAW FIRM, P.C.
240 Townsend Square

Oyster Bay, NY 11771

Telephone: (516) 922-5427

Email: tbrown@thebrownlawfirm.net

Counselfor Plaintiff

82

Case 1:18-cV-24060-PCH Document 1 Entered on FLSD Docket 10/02/2018 Page 83 of 83
VERIFICATION

I, Andy Yu am the plaintiff in the within action I have read the foregoing
complaint and know the contents thereof The allegations of the complaint are true of my
personal knowledge except as to the matters therein stated to be alleged on information
and belief, and as to those matters I believe them to be true

I declare wider penalty of perjury under the laws of the United States that

` . . . _,,
the foregoing rs true and correct Executed thés/ Ahz%aljé o;:§gpseénk)gr F;13(118.

Docu$igned by:

art ,/§ “_

`___ '
41833363AD424F3...
11qu 1 ll

